Exhibit 10.1

EXECUTION COPY

ASSIGNMENT AND ACCEPTANCE AGREEMENT

AND

AMENDMENT NO. 5 TO

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

AND

AMENDMENT NO. 3 TO

THIRD AMENDED AND RESTATED PURCHASE AND CONTRIBUTION

AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT AND AMENDMENT NO. 5 TO THIRD AMENDED
AND RESTATED RECEIVABLES PURCHASE AGREEMENT AND AMENDMENT NO. 3 TO THIRD AMENDED
AND RESTATED PURCHASE AND CONTRIBUTION AGREEMENT (this “Agreement”) is dated and
is effective as of August 30, 2016, and is entered into by and among UNITED
RENTALS (NORTH AMERICA), INC., a Delaware corporation (the “Originator”), UNITED
RENTALS RECEIVABLES LLC II, a Delaware limited liability company (the “Seller”),
UNITED RENTALS, INC., a Delaware corporation (the “Collection Agent”), LIBERTY
STREET FUNDING LLC, a Delaware limited liability company (“Liberty”), GOTHAM
FUNDING CORPORATION, a Delaware corporation (“Gotham”, and together with
Liberty, the “Existing Purchasers”), and FAIRWAY FINANCE COMPANY, LLC, a
Delaware limited liability company (“Fairway”, and together with the Existing
Purchasers, the “Purchasers”), THE BANK OF NOVA SCOTIA (“Scotia Capital”), as a
Bank (as defined in the Purchase Agreement referred to below), as administrative
agent (the “Administrative Agent”) for the Investors and the Banks (as such
terms are defined in the Purchase Agreement referred to below) and as purchaser
agent for Liberty (the “Liberty Purchaser Agent”), PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as a Bank and as purchaser agent for itself (the “PNC
Purchaser Agent”), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
(“BTMU”), as a Bank and as purchaser agent for Gotham (the “Gotham Purchaser
Agent”), SUNTRUST BANK (“ST”), as a Bank and as purchaser agent for itself (the
“ST Purchaser Agent”), and BANK OF MONTREAL (“BMO”), as a Bank and as a
purchaser agent (the “Fairway Purchaser Agent”, and together with the Liberty
Purchaser Agent, the PNC Purchaser Agent, the Gotham Purchaser Agent and the ST
Purchaser Agent, the “Purchaser Agents”). Capitalized terms used and not
otherwise defined herein are used as defined in the Purchase Agreement (as
defined below).

RECITALS

WHEREAS, the Seller, the Collection Agent, the Existing Purchasers, the
Purchaser Agents, the Banks party thereto and the Administrative Agent are
parties to that certain Third Amended and Restated Receivables Purchase
Agreement dated as of September 24, 2012 (as amended, supplemented or otherwise
modified, the “Purchase Agreement”);

WHEREAS, the Originator, the Collection Agent and the Seller are parties to that
certain Third Amended and Restated Purchase and Contribution Agreement dated as
of September 24, 2012 (as amended, supplemented or otherwise modified, the
“Contribution Agreement”);

 

1



--------------------------------------------------------------------------------

WHEREAS, Fairway desires to become a Purchaser under the Purchase Agreement and,
in connection therewith, BMO desires to sell and assign to Fairway all
Receivable Interests in the Pool Receivables owned by BMO as of the Effective
Date (as defined below) and Fairway desires to purchase such Receivable
Interests in the Pool Receivables;

WHEREAS, each of the Seller, the Administrative Agent and the Purchaser Agents
wishes to confirm their consent to such sale and assignment by BMO to Fairway,
and the addition of Fairway as a Purchaser under the Purchase Agreement; and

WHEREAS, pursuant to Section 7.01 of the Purchase Agreement and Section 9.01 of
the Contribution Agreement, the parties wish to make certain amendments to the
Purchase Agreement and the Contribution Agreement, respectively, as hereinafter
set forth.

NOW, THEREFORE, the parties agree as follows:

Section 1. Fairway as a Purchaser.

Effective as of the Effective Date, Fairway hereby agrees that it shall become a
party to, and be bound by all of the terms of, the Purchase Agreement (including
as amended pursuant to Section 3 below) as a Purchaser (as defined therein).

Section 2. Assignment and Acceptance.

(a) Pursuant to and in accordance with Section 7.03(a) of the Purchase
Agreement, as of the Effective Date, BMO hereby sells and assigns absolutely to
Fairway, and Fairway hereby purchases from BMO, all Receivable Interests in the
Pool Receivables owned by BMO on the Effective Date (the “Assigned Rights”).

(b) For the avoidance of doubt, no rights (other than the Assigned Rights) or
obligations of BMO as a Bank or Purchaser Agent are being assigned or assumed
under this Section 2.

(c) (i) The Seller hereby consents to the sale and assignment by BMO of the
Assigned Rights to Fairway pursuant to Section 7.03(a) of the Purchase
Agreement. Each of the Purchaser Agents, the Administrative Agent and the Seller
hereby acknowledges and agrees that this Agreement constitutes notice by BMO to
it of the above sale and assignment.

(ii) Each of the Seller, the Purchaser Agents and the Administrative Agent
hereby consents to the addition of Fairway as a Purchaser under the Purchase
Agreement.

(iii) Fairway hereby appoints the Fairway Purchaser Agent to act as its
Purchaser Agent under the Purchase Agreement.

(d) In connection with, and as payment of the purchase price for, the sale and
assignment in this Section 2, Fairway shall, on the Effective Date, make a cash
payment to BMO in an amount equal to the aggregate Capital of the Receivable
Interests sold and assigned under this Section 2.

 

2



--------------------------------------------------------------------------------

(e) Fairway confirms that it has received a copy of the Purchase Agreement,
together with copies of the reports and financial statements referred to in
paragraph (k) of Exhibit IV to the Purchase Agreement as have been requested by
Fairway and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement. Fairway
acknowledges that it has, independently and without reliance upon the
Administrative Agent, any Purchaser Agent, any of their respective Affiliates or
any Bank and based on such documents and information as it has deemed
appropriate, made its own evaluation and decision to enter into this Agreement
and the Purchase Agreement. Fairway also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any Purchaser
Agent, any of their respective Affiliates or any Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under this Agreement and
the Purchase Agreement.

(f) This Agreement is an Assignment and Acceptance for all purposes under the
Purchase Agreement.

Section 3. Amendments to the Purchase Agreement. Effective as of the Effective
Date, immediately after giving effect to the actions contemplated by Sections 1
and 2 hereof, the Purchase Agreement is hereby amended as follows:

(a) The Purchase Agreement is hereby amended to incorporate the changes shown on
the marked pages attached hereto as Annex A.

(b) Notwithstanding anything to the contrary contained in any Transaction
Document, URNA agrees and acknowledges that each of the Collection Accounts is
maintained solely by the Seller with Qualified Intermediary and URNA has no
interest in any of the Collection Accounts.

Section 4. Amendments to the Contribution Agreement. Effective as of the
Effective Date, immediately after giving effect to the actions contemplated by
Sections 1 and 2 hereof, the Contribution Agreement is hereby amended as
follows:

(a) The Contribution Agreement is hereby amended to incorporate the changes
shown on the marked pages attached hereto as Annex B.

(b) In connection with the extension of the Facility Termination Date of the
Purchase Agreement, the Originator acknowledges that the Facility Termination
Date under the Contribution Agreement shall accordingly be extended pursuant to
clause (a) of the definition of “Facility Termination Date” contained therein.

Section 5. Effectiveness of this Agreement. This Agreement shall become
effective as of the date hereof (the “Effective Date”) at such time as:

(a) executed counterparts of this Agreement have been delivered by each party
hereto to the other parties hereto;

(b) each Purchaser Agent shall have received an executed amendment and
restatement of such Purchaser Agent’s Fee Agreement (each, a “New Fee
Agreement”);

 

3



--------------------------------------------------------------------------------

(c) each Purchaser Agent shall have received payment of the “Upfront Fee” in
accordance with the terms of, and as such term is defined in, such Purchaser
Agent’s New Fee Agreement;

(d) the Administrative Agent shall have received an opinion, in form and
substance reasonably satisfactory to the Administrative Agent, from Sullivan &
Cromwell LLP, with respect to true sale and non-consolidation matters after
giving effect to this Agreement and the transactions contemplated hereby; and

(e) the Administrative Agent and the Purchaser Agents shall have received, in
form and substance satisfactory to the Administrative Agent and each Purchaser
Agent, a certificate of the Secretary or Assistant Secretary of the Seller
certifying copies of the resolutions of the Board of Directors of the Seller
approving this Agreement and the transactions contemplated hereby.

Section 6. Representations and Warranties. The Originator, the Seller and the
Collection Agent represent and warrant as follows:

(a) The execution, delivery and performance by the Originator, the Collection
Agent and the Seller of this Agreement (i) are within its corporate or limited
liability company powers, as applicable, (ii) have been duly authorized by all
necessary corporate or limited liability company action, as applicable, and
(iii) do not contravene (1) its charter, by-laws or limited liability company
agreement, as applicable, (2) any law, rule or regulation applicable to it or
(3) any contractual restriction binding on or affecting it or its property, the
violation of which could reasonably be expected to have a Material Adverse
Effect on the collectibility of any Pool Receivable, on the Originator, on the
Seller or on the performance of the Collection Agent under the Contribution
Agreement or the Purchase Agreement. This Agreement has been duly executed and
delivered by the Originator, the Seller and the Collection Agent.

(b) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Originator, the Seller or the
Collection Agent of this Agreement or any other document to be delivered by the
Originator, the Seller or the Collection Agent hereunder other than those
already obtained; provided that the right of any assignee of a Receivable the
obligor of which is a Government Obligor to enforce such Receivable directly
against such obligor may be restricted by the Federal Assignment of Claims Act
or any similar applicable law to the extent the Originator or the Seller shall
not have complied with the applicable provisions of any such law in connection
with the assignment or subsequent reassignment of any such Receivable.

(c) This Agreement constitutes the legal, valid and binding obligation of the
Originator, the Seller and the Collection Agent, enforceable against the
Originator, the Seller and the Collection Agent in accordance with its terms
subject to bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

(d) The representations and warranties contained in (i) Section 4.01 of the
Contribution Agreement (with respect to the Originator), (ii) Exhibit III to the
Purchase Agreement (with respect to the Seller) and (iii) Section 4.08 of the
Purchase Agreement (with respect to the Collection Agent) are correct on and as
of the date hereof as though made on and as of the date hereof.

 

4



--------------------------------------------------------------------------------

(e) No event has occurred and is continuing, or would result from the
transactions contemplated hereby, that constitutes an Event of Termination or an
Incipient Event of Termination.

Section 7. Purchase Agreement and Contribution Agreement in Full Force and
Effect as Amended.

(a) All of the provisions of the Purchase Agreement and the Contribution
Agreement, each as amended hereby, and all of the provisions of all other
documentation required to be delivered with respect thereto shall remain in full
force and effect and are ratified and confirmed in all respects.

(b) The respective parties hereto agree to be bound by the terms and conditions
of the Purchase Agreement and the Contribution Agreement, as applicable, each as
amended hereby, as though such terms and conditions were set forth herein.

(c) This Agreement may not be amended or otherwise modified except as provided
in the Purchase Agreement or the Contribution Agreement, as applicable.

(d) This Agreement shall constitute a Transaction Document under both the
Purchase Agreement and the Contribution Agreement.

Section 8. Reference in Other Documents; Affirmation of Performance Undertaking
Agreement.

(a) On and from the date hereof, references to the Purchase Agreement in any
agreement or document (including without limitation the Purchase Agreement)
shall be deemed to include a reference to the Purchase Agreement, as amended
hereby, whether or not reference is made to this Agreement.

(b) On and from the date hereof, references to the Contribution Agreement in any
agreement or document (including without limitation the Contribution Agreement)
shall be deemed to include a reference to the Contribution Agreement, as amended
hereby, whether or not reference is made to this Agreement.

(c) United Rentals, Inc. hereby consents to this Agreement and hereby affirms
and agrees that the Performance Undertaking Agreement is, and shall continue to
be, in full force and effect and is hereby ratified and affirmed in all
respects. Upon and at all times after the effectiveness of this Agreement, each
reference in the Performance Undertaking Agreement to (i) the “Receivables
Purchase Agreement”, “thereunder”, “thereof” or words of like import shall mean
and be a reference to the Purchase Agreement as amended by this Agreement, and
as hereafter amended or restated and (ii) the “Purchase Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Contribution Agreement as amended by this Agreement, and as hereafter
amended or restated.

 

5



--------------------------------------------------------------------------------

Section 9. Costs and Expenses.

The Seller agrees to pay on demand all reasonable and documented costs and
expenses in connection with the preparation, execution and delivery of this
Agreement and the other documents and agreements to be delivered hereunder and
thereunder, including, without limitation, the reasonable and documented fees
and out-of-pocket expenses of one firm of primary counsel for the Administrative
Agent and the Purchaser Agents, the Purchasers and the Banks.

Section 10. Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or by electronic mail in portable document
format (.pdf) shall be effective as delivery of a manually executed counterpart
of this Agreement.

Section 11. Headings.

The descriptive headings of the various sections of this Agreement are inserted
for convenience of reference only and shall not be deemed to affect the meaning
or construction of any of the provisions hereof.

Section 12. Governing Laws.

This Agreement and the rights and obligations of the parties under this
Agreement shall be governed by, and construed in accordance with, the laws of
the state of New York (without giving effect to the conflict of laws principles
thereof, other than Section 5-1401 of the New York General Obligations Law,
which shall apply hereto).

The remainder of this page is intentionally left blank.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

ORIGINATOR:   UNITED RENTALS (NORTH AMERICA), INC.   By:  

/s/ Irene Moshouris

    Name: Irene Moshouris     Title: Senior Vice President and Treasurer SELLER:
  UNITED RENTALS RECEIVABLES LLC II   By:  

/s/ Irene Moshouris

    Name: Irene Moshouris     Title: Vice President and Treasurer COLLECTION
AGENT:   UNITED RENTALS, INC.   By:  

/s/ Irene Moshouris

    Name: Irene Moshouris     Title: Senior Vice President and Treasurer

 

SOLELY FOR PURPOSES OF SECTION 8(c): UNITED RENTALS, INC. By:  

/s/ Irene Moshouris

  Name: Irene Moshouris   Title: Senior Vice President and Treasurer

Signature Page –

ASSIGNMENT AND ACCEPTANCE AGREEMENT AND AMENDMENT NO. 5 TO RPA AND

AMENDMENT NO. 3 TO PCA



--------------------------------------------------------------------------------

ADMINISTRATIVE   THE BANK OF NOVA SCOTIA AGENT:       By:  

/s/ Michelle C. Phillips

    Name: Michelle C. Phillips     Title: Director and Execution Head PURCHASER:
  LIBERTY STREET FUNDING LLC   By:  

/s/ John L. Fridlington

    Name: John L. Fridlington     Title: Vice President PURCHASER AGENT:   THE
BANK OF NOVA SCOTIA   By:  

/s/ Michelle C. Phillips

    Name: Michelle C. Phillips     Title: Director and Execution Head BANK:  
THE BANK OF NOVA SCOTIA   By:  

/s/ Michelle C. Phillips

    Name: Michelle C. Phillips     Title: Director and Execution Head

Signature Page –

ASSIGNMENT AND ACCEPTANCE AGREEMENT AND AMENDMENT NO. 5 TO RPA AND

AMENDMENT NO. 3 TO PCA



--------------------------------------------------------------------------------

PURCHASER AGENT:    PNC BANK, NATIONAL ASSOCIATION    By:   

/s/ Eric Bruno

      Name: Eric Bruno       Title: Senior Vice President BANK:    PNC BANK,
NATIONAL ASSOCIATION    By:   

/s/ Eric Bruno

      Name: Eric Bruno       Title: Senior Vice President

Signature Page –

ASSIGNMENT AND ACCEPTANCE AGREEMENT AND AMENDMENT NO. 5 TO RPA AND

AMENDMENT NO. 3 TO PCA



--------------------------------------------------------------------------------

PURCHASER:   GOTHAM FUNDING CORPORATION   By:  

/s/ David V. DeAngelis

    Name: David V. DeAngelis     Title: Vice President PURCHASER AGENT:  

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW

YORK BRANCH

  By:  

/s/ Christopher Pohl

    Name: Christopher Pohl     Title: Managing Director BANK:  

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW

YORK BRANCH

  By:  

/s/ Christopher Pohl

    Name: Christopher Pohl     Title: Managing Director

Signature Page –

ASSIGNMENT AND ACCEPTANCE AGREEMENT AND AMENDMENT NO. 5 TO RPA AND

AMENDMENT NO. 3 TO PCA



--------------------------------------------------------------------------------

PURCHASER AGENT:    SUNTRUST BANK    By:   

/s/ David Hufnagel

      Name: David Hufnagel       Title: Vice President BANK:    SUNTRUST BANK   
By:   

/s/ David Hufnagel

      Name: David Hufnagel       Title: Vice President

Signature Page –

ASSIGNMENT AND ACCEPTANCE AGREEMENT AND AMENDMENT NO. 5 TO RPA AND

AMENDMENT NO. 3 TO PCA



--------------------------------------------------------------------------------

PURCHASER:    FAIRWAY FINANCE COMPANY, LLC    By:   

/s/ Irina Khaimova

      Name: Irina Khaimova       Title: Vice President PURCHASER AGENT:    BANK
OF MONTREAL    By:   

/s/ Karen Louie

      Name: Karen Louie       Title: Director BANK:    BANK OF MONTREAL    By:
  

/s/ Karen Louie

      Name: Karen Louie       Title: Director

Signature Page –

ASSIGNMENT AND ACCEPTANCE AGREEMENT AND AMENDMENT NO. 5 TO RPA AND

AMENDMENT NO. 3 TO PCA



--------------------------------------------------------------------------------

ANNEX A

CHANGED PAGES TO PURCHASE AGREEMENT



--------------------------------------------------------------------------------

CONFORMED COPY INCORPORATING

AMENDMENT NO. 45 EFFECTIVE AS OF SEPTEMBER 1, 2015AUGUST 30, 2016

 

 

 

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

Dated as of September 24, 2012

Among

UNITED RENTALS RECEIVABLES LLC II,

as Seller,

UNITED RENTALS, INC.,

as Collection Agent,

LIBERTY STREET FUNDING LLC,

as a Purchaser,

GOTHAM FUNDING CORPORATION,

as a Purchaser,

FAIRWAY FINANCE COMPANY, LLC,

as a Purchaser,

THE BANK OF NOVA SCOTIA,

as Purchaser Agent for Liberty, as Administrative Agent and as a Bank,

PNC BANK, NATIONAL ASSOCIATION,

as Purchaser Agent for itself and as a Bank,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as Purchaser Agent for Gotham and as a Bank,

SUNTRUST BANK,

as Purchaser Agent for itself and as a Bank,

and

BANK OF MONTREAL,

as Purchaser Agent for Fairway and as a Bank

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page   ARTICLE I       AMOUNTS AND TERMS OF THE PURCHASES   

SECTION 1.01.

   Purchase Facility.      2   

SECTION 1.02.

   Making Purchases.      2   

SECTION 1.03.

   Receivable Interest Computation.      7   

SECTION 1.04.

   Settlement Procedures.      7   

SECTION 1.05.

   Fees.      1112   

SECTION 1.06.

   Payments and Computations, Etc.      12   

SECTION 1.07.

   Dividing or Combining Receivable Interests.      1213   

SECTION 1.08.

   Increased Costs and Requirements of Law.      13   

SECTION 1.09.

   Intended Characterization; Security Interest.      15   

SECTION 1.10.

   [Reserved]      16   

SECTION 1.11.

   Sharing of Payments.      16   

SECTION 1.12.

   Repurchase Option.      16   

SECTION 1.13.

   Extension; Additional Purchasers; Increased Commitments.      17   

SECTION 1.14.

   Defaulting Banks; Delaying Banks      1718    ARTICLE II      
REPRESENTATIONS AND WARRANTIES; COVENANTS; EVENTS OF TERMINATION   

SECTION 2.01.

   Representations and Warranties; Covenants.      1819   

SECTION 2.02.

   Events of Termination.      19    ARTICLE III       INDEMNIFICATION   

SECTION 3.01.

   Indemnities by the Seller.      1920    ARTICLE IV       ADMINISTRATION AND
COLLECTION OF POOL RECEIVABLES   

SECTION 4.01.

   Designation of Collection Agent.      2122   

SECTION 4.02.

   Duties of Collection Agent.      22   

SECTION 4.03.

   Certain Rights of the Administrative Agent.      23   

SECTION 4.04.

   Rights and Remedies.      2425   

SECTION 4.05.

   Further Actions Evidencing Purchases.      25   

SECTION 4.06.

   Covenants of the Collection Agent and the Seller.      26   

 

i



--------------------------------------------------------------------------------

SECTION 4.07.

   Indemnities by the Collection Agent.      27   

SECTION 4.08.

   Representations and Warranties of the Collection Agent.      28    ARTICLE V
      THE ADMINISTRATIVE AGENT   

SECTION 5.01.

   Authorization and Action.      29   

SECTION 5.02.

   Administrative Agent’s Reliance, Etc.      2930   

SECTION 5.03.

   Indemnification of Administrative Agent.      30   

SECTION 5.04.

   Scotia Capital and Affiliates.      3031   

SECTION 5.05.

   Bank’s Purchase Decision.      31   

SECTION 5.06.

   [Reserved]      31   

SECTION 5.07.

   Notice of Event of Termination.      31    ARTICLE VI       THE PURCHASER
AGENTS   

SECTION 6.01.

   Authorization.      3132   

SECTION 6.02.

   Reliance by Purchaser Agent.      3233   

SECTION 6.03.

   Agent and Affiliates.      33   

SECTION 6.04.

   Notices.      3334   

SECTION 6.05.

   Bank’s Purchase Decision.      34    ARTICLE VII       MISCELLANEOUS   

SECTION 7.01.

   Amendments, Etc.      34   

SECTION 7.02.

   Notices, Etc.      34   

SECTION 7.03.

   Assignability.      38   

SECTION 7.04.

   Costs, Expenses and Taxes.      39   

SECTION 7.05.

   No Proceedings.      42   

SECTION 7.06.

   Confidentiality.      42   

SECTION 7.07.

   Governing Law.      4243   

SECTION 7.08.

   SUBMISSION TO JURISDICTION.      43   

SECTION 7.09.

   WAIVER OF JURY TRIAL.      4344   

SECTION 7.10.

   Execution in Counterparts.      4344   

SECTION 7.11.

   Survival of Termination.      4344   

SECTION 7.12.

   Severability.      4344   

SECTION 7.13.

   Excess Funds.      44   

SECTION 7.14.

   No Recourse.      44   

SECTION 7.15.

   Amendment and Restatement; Acknowledgement.      45   

 

ii



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

Dated as of September 24, 2012

UNITED RENTALS RECEIVABLES LLC II, a Delaware limited liability company (the
“Seller”), UNITED RENTALS, INC., a Delaware corporation (the “Collection
Agent”), LIBERTY STREET FUNDING LLC (“Liberty”), a Delaware limited liability
company, and GOTHAM FUNDING CORPORATION (“Gotham”), a Delaware corporation,
FAIRWAY FINANCE COMPANY, LLC (“Fairway”), a Delaware limited liability company
(each of Liberty and, Gotham and Fairway, a “Purchaser”, and together the
“Purchasers”), THE BANK OF NOVA SCOTIA (“Scotia Capital”), as a Bank, as
administrative agent (the “Administrative Agent”) for the Investors and the
Banks (as defined herein) and as purchaser agent for Liberty (the “Liberty
Purchaser Agent”), PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Bank and as
purchaser agent for itself (the “PNC Purchaser Agent”), THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”), as a Bank and as purchaser
agent for Gotham (the “Gotham Purchaser Agent”), SUNTRUST BANK (“ST”), as a Bank
and as purchaser agent for itself (the “ST Purchaser Agent”), and BANK OF
MONTREAL (“BMO”), as a Bank and as purchaser agent for BMO and the other
Investors related to BMOFairway (the “BMOFairway Purchaser Agent”, and together
with the Liberty Purchaser Agent, the PNC Purchaser Agent, the Gotham Purchaser
Agent and the ST Purchaser Agent, the “Purchaser Agents”), agree as follows:

PRELIMINARY STATEMENTS

Certain terms that are capitalized and used throughout this Agreement are
defined in Exhibit I to this Agreement. Capitalized terms not defined herein are
used as defined in the Purchase Agreement or, if not defined in the Purchase
Agreement, the Credit Agreement. References in the Exhibits to the “Agreement”
refer to this Agreement, as amended, modified or supplemented from time to time.
All interest rate and yield determinations referenced herein shall be expressed
as a decimal and rounded, if necessary, to the nearest one hundredth of a
percentage point in the manner set forth herein (as applicable).

The Seller has acquired, and may continue to acquire, Receivables and Related
Security from the Originator, either by purchase or by contribution to the
capital of the Seller, in accordance with the terms of the Purchase Agreement.
The Seller is prepared to sell undivided fractional ownership interests
(referred to herein as “Receivable Interests”) in the Pool Receivables. The
Purchasers may, in their sole discretion, purchase such Receivable Interests in
the Pool Receivables, and the Banks are prepared to purchase such Receivable
Interests in the Pool Receivables, in each case on the terms set forth herein.

Certain parties hereto previously entered into that certain Second Amended and
Restated Receivables Purchase Agreement, dated as of September 28, 2011, as
amended by that certain Assignment and Acceptance and Amendment Agreement, dated
as of December 23, 2011 and as further amended and supplemented as of February
2, 2012, May 18, 2012 and September 24, 2012 (the “Existing Agreement”).



--------------------------------------------------------------------------------

any Bank plus, in the event such Bank has any related Purchasers, such Bank’s
ratable share of the outstanding Capital of Receivable Interests in the Pool
Receivables held by such related Purchasers to exceed its Bank Commitment (as of
the Original Date with respect to such funding)). The funding or failure to fund
the Delayed Funds will not relieve or otherwise impair the obligation of the
Seller to make all payments as provided in this Agreement.

(viii) In the event that a Delaying Bank is prohibited by applicable law from
funding its Delayed Funds on a Delayed Funding Date, then such Delaying Bank
shall be deemed to have purchased a participation from each Non-Delaying Bank or
related Purchaser in its outstanding Capital, as applicable, in an amount that
such Delaying Bank would otherwise be required to pay to such Non-Delaying Bank
or related Purchaser pursuant to clause (vi) of this Section 1.02(e).

SECTION 1.03. Receivable Interest Computation.

Each Receivable Interest in the Pool Receivables shall be initially computed on
its date of purchase. Thereafter until the Termination Date for such Receivable
Interest in the Pool Receivables, such Receivable Interest in the Pool
Receivables shall be automatically recomputed (or deemed to be recomputed) based
upon the information provided in the most recently submitted Monthly Report on
each day other than a Liquidation Day; provided that, if a more recent Weekly
Report or Daily Report has been submitted to the Administrative Agent and the
Purchaser Agents pursuant to Section 4.02(g), then the Receivable Interest in
the Pool Receivables reflected in such Monthly Report, Weekly Report or Daily
Report that is the highest shall be used; provided, further that, if such Weekly
Report or Daily Report, as applicable, recalculates all of the components
(including the Net Receivables Pool Balance and reserve components in the
calculation of such Receivable Interest) necessary to determine such Receivable
Interest as of the relevant calculation day for such report in a manner
consistent with the calculation thereof made in the most recently submitted
Monthly Report and otherwise reasonably satisfactory to the Administrative
Agent, then the Receivable Interest in the Pool Receivables reflected in such
Weekly Report or Daily Report, as applicable, shall be used. Such Receivable
Interest shall be 100% from and after the occurrence of a Termination Date until
the event causing such Termination Date has been waived or cured.
Notwithstanding the foregoing, such Receivable Interest shall become zero when
Capital thereof and Yield thereon shall have been paid in full, all other
amounts owed by the Seller and the Collection Agent hereunder to the Investors,
the Banks, the Administrative Agent and the Purchaser Agents and each
Indemnified Party and each Affected Person are paid in full and the Collection
Agent shall have received the accrued Collection Agent Fee thereon.

SECTION 1.04. Settlement Procedures.

(a) Collection of the Pool Receivables shall be administered by a Collection
Agent, in accordance with the terms of Article IV of this Agreement. The
Collection Agent shall direct each Obligor to direct all payments of Collections
into Collection Accounts. Subsequently, the Collection Agent shall forthwith
cause all such Collections received in the Collection Accounts to be transferred
into the Controlled Account within one Business Day; provided that, if the
balance in any such Collection Account is less than $50,000, the Collection
Agent shall not

 

7



--------------------------------------------------------------------------------

assets and liabilities that are the subject of this Agreement and/or other
Transaction Documents, but excluding any assets and liabilities that are
currently consolidated with those of any Affected Person (other than such
Purchaser or Bank), shall constitute a change in the interpretation,
administration or application of a law, regulation, guideline or request subject
to Section 1.08(a), (b) and (c).

(e) The Administrative Agent shall promptly notify the Seller if any event of
which it has knowledge, which will entitle an Affected Person to compensation
pursuant to this Section 1.08. Notwithstanding the foregoing, in the event that
such notice is not given to the Seller by the Administrative Agent, such
Affected Person shall not be entitled to compensation from the Administrative
Agent for any additional costs incurred as a result of such failure to notify.

(f) Notwithstanding any other provision herein, no Affected Person shall demand
compensation pursuant to this Section 1.08 if it shall not at the time be the
general policy or practice of such Affected Person to demand such compensation
in similar circumstances under comparable provisions of other similar
agreements, including, but not limited to, secured credit agreements
collateralized by receivables and receivables purchase agreements, if any (and
such Affected Person so certifies to the Seller).

SECTION 1.09. Intended Characterization; Security Interest.

The Seller, the Purchasers, the Administrative Agent, the Investors, the Banks
and the Purchaser Agents intend that the sale, assignment and transfer of the
Receivable Interests to the Administrative Agent hereunder shall be treated as a
true sale for all purposes, other than federal and state income tax purposes and
accounting purposes. If, notwithstanding the intent of the parties, the sale,
assignment and transfer of the Receivable Interests is not treated as a sale for
all purposes, other than federal and state income tax purposes, (i) this
Agreement also is intended by the parties to be, and hereby is, a security
agreement within the meaning of the UCC; and (ii) the sale, assignment and
transfer of the Receivable Interests shall be treated as a grant of, and the
Seller does hereby grant to the Administrative Agent, for its benefit and the
ratable benefit of the Investors and the Banks, and as collateral security for
the performance by the Seller of all the terms, covenants and agreements on the
part of the Seller (whether as the Seller or otherwise) to be performed under
this Agreement or any document delivered in connection with this Agreement,
including the punctual payment when due of all obligations of the Seller
hereunder or thereunder, whether for indemnification payments, fees, expenses or
otherwise, a security interest in, all of the Seller’s right, title and interest
in, to and under (but none of the Seller’s obligations under) all of the
following, whether now or hereafter existing or arising:

(a) each of the Transaction Documents to which it is a party, including, without
limitation, (i) all rights of the Seller to receive moneys due or to become due
under or pursuant to the Purchase Agreement, (ii) all security interests and
property subject thereto from time to time purporting to secure payment of
monies due or to become due under or pursuant to the Purchase Agreement, (iii)
all rights of the Seller to receive proceeds of any insurance, indemnity,
warranty or guaranty with respect to the Purchase Agreement, (iv) claims of the
Seller for damages arising out of or for breach of or default under the Purchase
Agreement, and (v) the right of the Seller to compel performance and otherwise
exercise all remedies thereunder;

 

15



--------------------------------------------------------------------------------

(c) If no Event of Termination or Incipient Event of Termination shall have
occurred and be continuing, United Rentals, while it is the Collection Agent,
may, in accordance with the Credit and Collection Policy, extend the maturity or
adjust the Outstanding Balance or otherwise modify the payment terms of any
Receivable as it deems appropriate to maximize Collections thereof; provided
that such modification shall not (i) alter the status of the Pool Receivable as
a Delinquent Receivable or Defaulted Receivable, or (ii) limit the rights of the
Administrative Agent, Purchaser Agents, Banks or Investors.

(d) The Collection Agent shall hold in trust for the Seller and each Investor
and Bank, in accordance with their respective interests, all documents,
instruments and records (including, without limitation, computer tapes or disks)
that evidence or relate to Pool Receivables.

(e) The Collection Agent shall, as soon as practicable following receipt, turn
over to the Seller any cash collections or other cash proceeds received with
respect to Receivables not constituting Pool Receivables.

(f) The Collection Agent shall, from time to time at the request of the
Administrative Agent or any Purchaser Agent, furnish to the Administrative Agent
or such Purchaser Agent (promptly after any such request) a calculation of the
amounts set aside for the Investors and the Banks pursuant to Section 1.04(b).

(g) On or before the twelfthfifteenth Business Day of each month, the Collection
Agent shall prepare and forward to the Administrative Agent and each Purchaser
Agent a Monthly Report relating to the Receivable Interests outstanding on the
last day of the immediately preceding month. On or before the first Business Day
of each week, the Collection Agent shall prepare and forward to the
Administrative Agent and each Purchaser Agent a Weekly Report as of the last
Business Day of the previous week; provided that no Weekly Report is due if
Capital is equal to zero; provided further that a Weekly Report shall be
provided to the Administrative Agent before Capital can be increased from zero.
During the continuation of any Daily Report Trigger Event, within five (5)
Business Days following a request by the Administrative Agent or the Required
Purchaser Agents, the Collection Agent shall prepare and forward to the
Administrative Agent and each Purchaser Agent on each Business Day a Daily
Report as of the Business Day immediately preceding such date of delivery;
provided that no Daily Report is due if Capital is equal to zero; provided
further that a Daily Report shall be provided to the Administrative Agent and
each Purchaser Agent before Capital can be increased from zero during the
continuation of a Daily Report Trigger Event.

SECTION 4.03. Certain Rights of the Administrative Agent.

(a) The Administrative Agent is authorized at any time after the occurrence of
an Event of Termination that has not been waived in accordance with Section 2.02
to deliver to the Controlled Account Bank the Notice of Effectiveness provided
for in the Controlled Account Agreement. The Seller hereby transfers to the
Administrative Agent the exclusive control of the Controlled Account to which
the Obligors of Pool Receivables shall make payments, subject only to the
Administrative Agent’s delivery of such Notice of Effectiveness. The Seller
shall take any actions reasonably requested by the Administrative Agent to
effect such transfer of Administrative Agent deems advisable and in the best
interests of the Purchasers, Banks and Purchaser Agents.

 

23



--------------------------------------------------------------------------------

ARTICLE VI

THE PURCHASER AGENTS

SECTION 6.01. Authorization.

(a) Liberty, Scotia Capital, and each Bank or other Person that has entered into
an Assignment and Acceptance and has agreed in such Assignment and Acceptance
that Scotia Capital shall act as its Purchaser Agent, has appointed Scotia
Capital as its Purchaser Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement as are delegated to such Purchaser
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto.

(b) PNC, and each Bank or other Person that has entered into an Assignment and
Acceptance and has agreed in such Assignment and Acceptance that PNC shall act
as its Purchaser Agent, has appointed PNC as its Purchaser Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to such Purchaser Agent by the terms hereof, together with such
powers as are reasonably incidental thereto.

(c) Gotham, BTMU, and each Bank or other Person that has entered into an
Assignment and Acceptance and has agreed in such Assignment and Acceptance that
BTMU shall act as its Purchaser Agent, has appointed BTMU as its Purchaser Agent
to take such action as agent on its behalf and to exercise such powers under
this Agreement as are delegated to such Purchaser Agent by the terms hereof,
together with such powers as are reasonably incidental thereto.

(d) ST and each Bank or other Person that has entered into an Assignment and
Acceptance and has agreed in such Assignment and Acceptance that ST shall act as
its Purchaser Agent, has appointed ST as its Purchaser Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement as are
delegated to such Purchaser Agent by the terms hereof, together with such powers
as are reasonably incidental thereto.

(e) Fairway, BMO, any Purchaser for which the BMO Purchaser Agent acts as
Purchaser Agent, and each Bank or other Person that has entered into an
Assignment and Acceptance and has agreed in such Assignment and Acceptance that
BMO (or an Affiliate successor thereof) shall act as its Purchaser Agent, has
appointed BMO (or such Affiliate successor) as its Purchaser Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to such Purchaser Agent by the terms hereof, together with such
powers as are reasonably incidental thereto.

As to any matters not expressly provided for by this Agreement (including,
without limitation, enforcement of this Agreement), a Purchaser Agent shall not
be required to exercise any discretion or take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the

 

32



--------------------------------------------------------------------------------

If to the Gotham Purchaser Agent:

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

34 Exchange Place, Plaza III 5th Floor

Jersey City, NJ 07311

Attention: John DonoghueRichard Kralik

Facsimile No.: (201) 369-2149

Email: securitization_reporting@us.mufg.jp

With a copy to:

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

12511221 Avenue of the Americas

New York, NY 10020

Attention: The Securitization Group

Facsimile No.: (212) 782-6448

  Emails: securitization_reporting@us.mufg.jp

     vdusenburycpohl@us.mufg.jp

If to the ST Purchaser Agent:

SUNTRUST BANK

3333 Peachtree Road, NE

10th Floor East

Atlanta, Georgia 30326

Attention:     Jason Meyer

Tel. No.: (404) 926-5505

Facsimile No.: (404) 926-5100

If to the BMOFairway Purchaser Agent:

BANK OF MONTREAL

115 S. LaSalle Street

25th Floor West

Chicago, Illinois 60603

Attention: Karen Louie

Tel. No.: (312) 293-4410

Facsimile No.: (312) 293-4948

  Emails:         karen.louie@bmo.com

     fundingdesk@bmo.com

     specialized.deals@bmo.com

     Lpg.securitization@bmo.com

 

36



--------------------------------------------------------------------------------

If to a Purchaser:

LIBERTY STREET FUNDING LLC

Global Securitization

445 Broad Hollow Rd.

Melville, NY 11747

Tel. No.: (631) 587-4700

Facsimile No.: (212) 302-8767

GOTHAM FUNDING CORPORATION

c/o Global Securitization Services, LLC

114 West 47th Street, Suite 2310

New York, NY 10036

Tel. No.: (212) 295-2777

Facsimile No.: (212) 302-8767

Attention: Frank B. Bilotta

FAIRWAY FINANCE COMPANY, LLC

c/o Lord Securities Corp.

48 Wall Street, 27th Floor

New York, New York 10005

Attention: Irina Khaimova

Email: Irina.Khaimova@tmf-group.com

Tel. No.: (212) 346-9008

Facsimile No.: (212) 346-9012

with a copy to:

BMO Capital Markets Corp.

115 S. LaSalle Street, 36th Floor West

Chicago, IL 60603

Attention: Conduit Administration

Email: fundingdesk@bmo.com

Tel. No.: (312) 461-5353

Facsimile No.: (312) 461-3189

If to the Banks:

THE BANK OF NOVA SCOTIA

250 Vesey Street, 23rd Floor

New York, NY 10281

Attention: Peter Gartland

Tel. No.: (212) 225-5115

Facsimile No.: (212) 225-5274

 

37



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention: William Falcon and Tony Stahley

Tel. No.: (412) 762-5442 and (412) 768-2266

Facsimile No.: (412) 762-9184

  Emails: ralph.stahley@pnc.com

     pncconduitgroup@pnc.com

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

12511221 Avenue of the Americas

New York, NY 10020

Attention: Nicolas Mounier / Van Dusenbury / Ayaka

IshikawaChristopher Pohl/ Robyn Carmel

Tel. No.: (212) 782-5980 / (212) 782-69644911 / (212) 782-69864132

Facsimile No.: (212) 782-6448

  Emails: securitization_reporting@us.mufg.jp

     vdusenburycpohl@us.mufg.jp

SUNTRUST BANK

3333 Peachtree Road, NE

10th Floor East

Atlanta, Georgia 30326

Attention:    Jason Meyer

Tel. No.: (404) 926-5505

Facsimile No.: (404) 926-5100

BANK OF MONTREAL

115 S. LaSalle Street

25th Floor West

Chicago, Illinois 60603

Attention: Karen Louie

Tel. No.: (312) 293-4410

Facsimile No.: (312) 293-4948

  Emails: karen.louie@bmo.com

     Lpg.securitization@bmo.com

SECTION 7.03. Assignability.

(a) This Agreement and the Investors’ rights and obligations herein (including
ownership of each Receivable Interest in the Pool Receivables) shall be
assignable by participation or otherwise in whole or in part by the Investors
and their successors and assigns with the prior written consent of the Seller,
which consent shall not be unreasonably withheld or delayed; provided, however,
that the Seller’s consent shall not be required for any assignment or
participation from an Investor pursuant to the terms of its applicable liquidity
agreement. Each

 

38



--------------------------------------------------------------------------------

assignor of a Receivable Interest in the Pool Receivables or any interest
therein shall notify the applicable Purchaser Agent, the Administrative Agent
and the Seller of any such assignment. Each assignor of a Receivable Interest in
the Pool Receivables may, in connection with the assignment or participation,
disclose to the assignee or participant any information relating to the Seller
or the Receivables that was furnished to such assignor by or on behalf of the
Seller or by the Administrative Agent and the related Purchaser Agent; provided
that prior to any such disclosure, the assignee or participant agrees to
preserve the confidentiality of any confidential information relating to the
Seller received by it from any of the foregoing entities on terms substantially
similar to those set forth in Section 7.06.

(b) Each Bank may assign, with the prior written consent of the Seller, which
consent shall not be unreasonably withheld or delayed, to any Eligible Assignee
or to any other Bank all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Bank
Commitment and any Receivable Interests in the Pool Receivables or interests
therein owned by it). The parties to each such assignment shall execute and
deliver to the Administrative Agent and the related Purchaser Agent for each
such party an Assignment and Acceptance. In addition, each Bank or any of its
respective Affiliates may assign any of its rights (including, without
limitation, rights to payment of Capital and Yield) under this Agreement to any
Federal Reserve Bank without notice to or consent of the Seller, the
Administrative Agent or the Purchaser Agent.

(c) Subject to the prior written consent of the Seller, which consent shall not
be unreasonably withheld or delayed, this Agreement and the rights and
obligations of each Purchaser Agent and the Administrative Agent herein shall be
assignable by each Purchaser Agent and the Administrative Agent and its
successors and assigns.

(d) Any Purchaser may at any time pledge or grant a security interest in all or
any portion of its rights (including, without limitation, rights to payment of
Capital and Yield) under this Agreement or under any of the other Transaction
Documents to its collateral agent or trustee under its commercial paper note
program without notice to or consent of the Seller, the Administrative Agent or
the Purchaser Agent.

(e) (d) Neither the Seller nor the Collection Agent may assign its rights or
obligations hereunder or any interest herein without the prior written consent
of the Administrative Agent and each Purchaser Agent, which consent shall not be
unreasonably withheld or delayed.

(f) (e) Without limiting any other rights that may be available under applicable
law, the rights of the Investors may be enforced through them or by their
agents.

SECTION 7.04. Costs, Expenses and Taxes.

(a) In addition to the rights of indemnification granted under Section 3.01
hereof, the Seller agrees to pay on demand all reasonable and documented costs
and expenses in connection with the preparation, execution, delivery and
administration (including periodic auditing of Pool Receivables) of this
Agreement, any asset purchase agreement or similar agreement relating to the
sale or transfer of interests in Receivable Interests in the Pool

 

39



--------------------------------------------------------------------------------

Delaware limited liability company (“Global”) or against any stockholder,
employee, officer, director or incorporator of Liberty. For purposes of this
Section, the term “Global” shall mean and include Global and all affiliates
thereof and any employee, officer, director, incorporator, stockholder or
beneficial owner of any of them; provided, however, that Liberty shall not be
considered to be an affiliate of Global for purposes of this Section.

(c) No recourse shall be had for the payment of any amount owing by Gotham under
this Agreement, or for the payment by Gotham of any other obligation or claim of
or against Gotham arising out of or based on this Agreement, against Global or
against any stockholder, employee, officer, director or incorporator of Gotham.
For purposes of this Section, the term “Global” shall mean and include Global
and all affiliates thereof and any employee, officer, director, incorporator,
stockholder or beneficial owner of any of them; provided, however, that Gotham
shall not be considered to be an affiliate of Global for purposes of this
Section.

(d) No recourse shall be had for the payment of any amount owing by any other
Investor that is a commercial paper conduit (including, without limitation,
Fairway) under this Agreement, or for the payment by such Investor of any other
obligation or claim of or against such Investor arising out of or based on this
Agreement, against the Person providing independent director, member or manager
services to such Investor, or against any stockholder, employee, officer,
director or incorporator of such Investor. For purposes of this Section, the
Person providing such independent director, member or manager services to such
Investor shall include such Person and all affiliates thereof and any employee,
officer, director, incorporator, stockholder or beneficial owner of any of them;
provided, however, that such Investor shall not be considered to be an affiliate
of such Person for purposes of this Section.

SECTION 7.15. Amendment and Restatement; Acknowledgement.

(a) Each of the parties hereto acknowledges that the amendment and restatement
of the Existing Agreement on the terms and conditions set forth herein shall not
in any way affect any sales, transfers, assignments or security interest grants
effected pursuant to the Existing Agreement or any representations, warranties
or covenants made by the Seller or the Collection Agent with respect to such
sales, transfers, assignments or security interest grants, any indemnities made
by the Seller or by the Collection Agent, or any rights or remedies of the
Administrative Agent, the Purchaser Agents, the Banks, the Purchasers or any
other Indemnified Party with respect thereto. Each of the parties hereto
confirms all sales, transfers, assignments and security interests effected
pursuant to the Existing Agreement.

(b) The Seller hereby confirms and agrees that all Capital and all other
obligations of the Seller outstanding under the Existing Agreement immediately
prior to the amendment and restatement thereof as contemplated hereby shall,
unless and until paid, continue to remain outstanding under this Agreement. The
Investors hereby acknowledge that, after giving effect to the amendment and
restatement of the Existing Agreement on the terms and conditions set forth
herein, as a result of the revised Bank Commitments of each Bank, the aggregate
outstanding Capital of each Investor as of the date hereof may either exceed or
be less than such Investor’s ratable share of the aggregate outstanding Capital
of all Investors as of such time (based on the applicable Bank’s Percentage).
Accordingly, each Investor which holds

 

45



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

As used in the Agreement (including its Exhibits and Annexes), the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Administrative Agent” means Scotia Capital, in its capacity as administrative
agent for the Purchasers and the Banks, or any successor administrative agent.

“Administrative Agent’s Account” means the special account (account name: United
Rentals Receivable, LLC II; account number: 03454-15) of the Administrative
Agent maintained at the office of The Bank of Nova Scotia – NY, ABA 026002532.

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement, but shall not include the liens
in favor of the Seller or Administrative Agent.

“Affected Person” has the meaning specified in Section 1.08(a).

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.

“Affiliated Obligor” means any Obligor that is an Affiliate of another Obligor.

“Aged Receivables Ratio” means the percentage equivalent of a fraction, computed
as of the last day of each calendar month, obtained by dividing (a) the sum of
(i) the Outstanding Balance of Pool Receivables that were 151 to 180 days past
their Invoice Date (or, in the case of Extended Term Receivables, that were 211
to 240 days past their Invoice Date ) as of the last day of such month,
excluding Pool Receivables that have been written off at any time after the date
on which they were 150 days past their Invoice Date (or, in the case of Extended
Term Receivables, at any time after the date on which they were 210 days past
their Invoice Date), (ii) (without duplication of any amounts included in clause
(i) or (iii)) the Outstanding Balance of Pool Receivables that were less than
181 days past their Invoice Date (or, in the case of Extended Term Receivables,
that were less than 241 days past their Invoice Date) as of the last day of such
month and that, consistent with the Credit and Collection Policy, were written
off as uncollectible during such month (excluding write-offs of United Rentals
General Account numbered “6661xxx”), and (iii) (without duplication of any
amounts included in clause (i) or (ii)) the Outstanding Balance of Pool
Receivables that were less than 151 days past their Invoice Date (or, in the
case of Extended Term Receivables, that were less than 211 days past their
Invoice Date ) as of the last day of such month, as to which the Obligor thereof
or any other Person obligated thereon or owning any Related Security in respect
thereof has taken any action, or suffered any event to occur, of the type
described in paragraph (g) of Exhibit V, by (b) the aggregate dollar amount of
all Pool Receivables created during the month ended five months prior to the
most recent month-end.

 

I-1



--------------------------------------------------------------------------------

(e) For BMO, Fairway and each other Investor for which the BMO Purchaser Agent
acts as Purchaser AgentBank for Fairway, on any date, a fluctuating interest
rate per annum as shall be in effect from time to time, which rate shall be at
all times equal to the higher of:

(i) the rate of interest determined by BMO in Chicago, Illinois, from time to
time in its sole discretion, as its prime commercial lending rate (which rate is
not necessarily the lowest rate that BMO charges any corporate customer); and

(ii) the Federal Funds Rate plus 0.50% per annum.

“Assignee Rate” for any Fixed Period for any Receivable Interest in the Pool
Receivables means an interest rate per annum equal to the applicable percentage
per annum (set forth in the Fee Agreements) above the Eurodollar Rate (Reserve
Adjusted) for such Fixed Period; provided, however, that in the case of:

(a) any Fixed Period with respect to which an Investor or Bank shall have
notified its Purchaser Agent that:

(i) the introduction of or any change in or in the interpretation of any
applicable law or regulation makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for such Investor or Bank to
fund such Receivable Interest in the Pool Receivables at the rate set forth
above (and such Investor or Bank shall not have subsequently notified its
Purchaser Agent that such circumstances no longer exist),

(ii) dollar deposits in the relevant amounts and for the relevant Fixed Period
are not available,

(iii) adequate and reasonable means do not exist for ascertaining the Eurodollar
Rate (Reserve Adjusted) for the relevant Fixed Period, or

(iv) the Eurodollar Rate (Reserve Adjusted) determined pursuant hereto does not
accurately reflect the cost to the Investors or the Banks (as conclusively
determined by the related Purchaser Agent) of maintaining Receivable Interests
during such Fixed Period,

(b) other than with respect to a Fixed Period for ST, PNC or BMO (in their
respective capacities as a Bank), any Fixed Period of one to and including 29
days (other than a Fixed Period that corresponds to the month of February or
that begins on a day in the month of February and runs to the numerically
corresponding day of the following month),

(c) other than with respect to a Fixed Period for ST, PNC or BMO (in their
respective capacities as a Bank), any Fixed Period as to which the related
Purchaser Agent does not receive notice, by no later than 12:00 noon (New York
City time) on the third Business Day preceding the first day of such Fixed
Period, that the related Receivable Interest will not be funded by issuance of
commercial paper, or

 

I-3



--------------------------------------------------------------------------------

(d) any Fixed Period for a Receivable Interest the Capital of which allocated to
the Investors or Banks is less than $500,000, the “Assignee Rate” for each such
Fixed Period shall be an interest rate per annum equal to the Alternate Base
Rate in effect on the first day of such Fixed Period; provided further that
after the occurrence and during the continuation of an Event of Termination, the
“Assignee Rate” for each Fixed Period shall be an interest rate per annum equal
to 2% plus the Alternate Base Rate in effect on the first day of such Fixed
Period.

“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by a Bank and an Eligible Assignee and approved by the related Purchaser
Agent(s) for such Bank and for such Eligible Assignee, pursuant to which such
Eligible Assignee may become a party to the Agreement as a Bank or a Purchaser.

“Bank Commitment” of any Bank means, (a) with respect to Scotia Capital,
$250,000,000, or such amount as increased or reduced by any Assignment and
Acceptance entered into with other Banks; (b) with respect to PNC, $100,000,000,
or such amount as increased or reduced by any Assignment and Acceptance entered
into with other Banks, (c) with respect to BTMU, $100,000,000, or such amount as
increased or reduced by any Assignment and Acceptance entered into with other
Banks, (d) with respect to ST, $75,000,000, or such amount as increased or
reduced by any Assignment and Acceptance entered into with other Banks; (e) with
respect to BMO, $100,000,000, or such amount as increased or reduced by any
Assignment and Acceptance entered into with other Banks; or (f) with respect to
a Bank that has entered into an Assignment and Acceptance, the amount set forth
therein as such Bank’s Bank Commitment, in each case as such amount may be
increased or reduced by an Assignment and Acceptance entered into between such
Bank and an Eligible Assignee, and as may be further reduced (or terminated)
pursuant to the next sentence. Any reduction (or termination) of the Purchase
Limit pursuant to the terms of the Agreement shall reduce ratably (or terminate)
each Bank’s Bank Commitment.

“Banks” means each of Scotia Capital, PNC, BTMU, ST and BMO and each respective
Eligible Assignee that shall become a party to the Agreement pursuant to Section
7.03.

“BMO” has the meaning as set forth in the preamble to this Agreement and its
successors and assigns.

“BMO Fee Agreement” means the separate fee agreement, dated on or about
September 1, 2015, pertaining to fees among the Seller and BMO as BMOFairway
Purchaser Agent, as the same may be amended or restated from time to time.

“BMO Purchaser Agent” means BMO and its successors and assigns.

“Broken Funding Costs” means for any Receivable Interest that is accruing Yield
based on the Eurodollar Rate or the Investor Rate that is reduced, assigned or
terminated prior to the date on which it was originally scheduled to end, an
amount equal to the excess, if any, of (A) the Yield that would have accrued
during the remainder of the tranche periods determined by the applicable
Purchaser Agent to relate to such Receivable Interest (as applicable) subsequent
to the

 

I-4



--------------------------------------------------------------------------------

“Commitment Termination Date” means the earliest of (a) August 30, 201629, 2017
(or the date so extended, or otherwise modified in a written agreement pursuant
to Section 1.13) (b) the Facility Termination Date, (c) the date determined
pursuant to Section 2.02, and (d) the date the Purchase Limit reduces to zero.

“Concentration Percentage” for any Obligor means at any time 2%; provided that
in the case of an Obligor with any Affiliated Obligor, the Concentration
Percentage shall be calculated, to the extent practicable, as if such Obligor
and such Affiliated Obligor are one Obligor.

“Contract” means with respect to any Receivable, an agreement between the
Originator and any Obligor, pursuant to or under which such Obligor shall be
obligated to pay for goods or services from time to time.

“Contractual Dilution Amount” means, on any date of determination, an amount
equal to the sum of (a) the aggregate amount of all contractual early pay
discounts then available to be applied by all Obligors with respect to the
Outstanding Balance of any Pool Receivable at such time (whether or not payment
for any such Pool Receivable has been made at such time), plus (b) the aggregate
amount of volume rebates that have accrued for the prior fiscal years of the
Originator but have not yet been paid, plus (c) the aggregate amount of volume
rebates that have been accrued by the Originator for the current fiscal year as
of the end of the month in which such date of determination occurs (based on the
Originator’s most recent good faith estimate of Receivables to be generated in
such fiscal year), plus (d) the product of (x) 1.5 times (y) the aggregate
amount of volume rebates that have been estimated in good faith (based on the
Originator’s most recent good faith estimate of Receivables to be generated in
such fiscal year) by the Originator to accrue for the month immediately
following the month in which such date of determination occurs. For purposes of
the foregoing clauses (b) through (d), the volume rebates shall be estimated,
calculated and accrued in a manner consistent with generally accepted accounting
principles.

“Controlled Account” means a deposit account maintained at the Controlled
Account Bank for the purpose of receiving deposited Collections.

“Controlled Account Agreement” means an agreement between the Administrative
Agent, United Rentals, the Seller and each Controlled Account Bank reasonably
acceptable to the Administrative Agent; provided that the Controlled Account
Agreements entered into (and as amended) on or prior to the date hereof shall be
deemed to be reasonably acceptable to the Administrative Agent.

“Controlled Account Bank” means the bank or other financial institution holding
the Controlled Account.

“Credit Agreement” means the Second Amended and Restated Credit Agreement, dated
as of March 31, 2015,2015 (as amended by Amendment No. 1 to Second Amended and
Restated Credit Agreement, dated as of June 8, 2016), by and among the financial
institutions named therein, as the Lenders, Bank of America, N.A., as Agent,
U.S. Swingline Lender and U.S. Letter of Credit Issuer, Bank of America, N.A.
(acting through its Canada Branch), as

 

I-7



--------------------------------------------------------------------------------

Canadian Swingline Lender and Canadian Letter of Credit Issuer, United Rentals
(North America), Inc. and certain of its Subsidiaries, as the U.S. Borrowers,
United Rentals, Inc. and certain of its Subsidiaries, as the Guarantors, United
Rentals of Canada, Inc., as the Canadian Borrower, United Rentals Financing
Limited Partnership, as the Specified Loan Borrower, and certain other parties
thereto, as the same may, from time to time, be further amended, waived,
modified, supplemented or replaced but only to the extent that the Purchaser
Agents approve such amendment, waiver, modification or supplement for the
purposes of incorporation of such amendment, waiver, modification, supplement or
replacement herein.

“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Seller in effect on the date of the Agreement and
described in Annex C hereto, as modified in compliance with the Agreement.

“Daily Report” means a report, in substantially the form of Annex G-2 hereto,
furnished by the Collection Agent to the Administrative Agent and to each
Purchaser Agent as required pursuant to Article IV of the Agreement.

“Daily Report Trigger Event” means that the Senior Secured Indebtedness Leverage
Ratio is greater than 2.25 to 1 on any day.

“Days Sales Outstanding” means the product of (a) the number of days in the
month most recently ended and (b) the amount obtained by dividing (i) the
Outstanding Balance of Pool Receivables billed during such month by (ii) the
aggregate dollar amount of Receivables created and billed for such month.

“Debt” means “Indebtedness”, as defined in the Credit Agreement.

“Default Ratio” means the percentage equivalent of a fraction, computed as of
the last day of each calendar month, obtained by dividing (a) the aggregate
Outstanding Balance of all Pool Receivables that were Defaulted Receivables on
the last day of each such month or that would have been Defaulted Receivables on
such day had they not been written off the books of the Originator or the Seller
during such month by (b) the aggregate Outstanding Balance of all Pool
Receivables on such day.

“Defaulted Receivable” means a Receivable:

(a) as to which any payment or part thereof remains unpaid for 151 or more days
after the Invoice Date for such payment (or, in the case of Extended Term
Receivables, as to which any payment or part thereof remains unpaid for 211 or
more days after the Invoice Date for such payment);

(b) as to which the Obligor thereof or any other Person obligated thereon or
owning any Related Security in respect thereof has taken any action, or suffered
any event to occur, of the type described in paragraph (g) of Exhibit V; or

(c) that, consistent with the Credit and Collection Policy, would be written off
as uncollectible.

 

I-8



--------------------------------------------------------------------------------

“Eligible Extended Term Receivable” means any Eligible Receivable that is an
Extended Term Receivable that is less than 181 days past its Invoice Date.

“Eligible Receivable” means, at the relevant time of determination, a Receivable
or an ENB Receivable, as applicable:

(a) the Obligor of which (i) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (ii) is not an Affiliate of the
Originator or the Seller; and (iii) to the knowledge of Seller, is not the
subject of sanctions administered or enforced by the U.S. government under any
Sanctions Laws.

(b) the Obligor of which has not taken any action, or suffered any event to
occur, of the type described in paragraph (g) of Exhibit V;

(c) the Obligor of which, at the time of the initial creation of an interest
therein under the Agreement, is a Designated Obligor;

(d) that is not a Defaulted Receivable or a Delinquent Receivable or from
a “6661 account” or a “7771 account”;

(e) that, according to the Contract related thereto, is required to be paid in
full within 30 days of the original billing date therefor (or with respect to an
ENB Receivable or Extended Term Receivable, in accordance with the payment terms
of the related Contract);

(f) that is an “account” within the meaning of the UCC (or, with respect to an
ENB Receivable, an account or payment intangible) of the applicable
jurisdictions governing the perfection of the interest created by a Receivable
Interest;

(g) that is denominated and payable in United States dollars in the United
States;

(h) that arises under a Contract that:

(i) does not require the Obligor thereunder to consent to the transfer, sale or
assignment of the rights and duties of the Seller or the Originator thereunder;

(ii) is substantially in the form of contract or the form of invoice (in the
case of any open account agreement) previously approved by the Purchaser Agents;

(iii) together with such Receivable, is in full force and effect, constitutes
the legal, valid and binding obligation of the Obligor of such Receivable to pay
a determinable amount and is not subject to any dispute, offset, counterclaim or
defense whatsoever (except the potential discharge in bankruptcy of such
Obligor) and for which neither the Originator thereof, the Seller nor the
Collection Agent has established any offset arrangements with the related
Obligor, except for any offset that may arise as a Collection Agent’s Credit and
Collection Policy, and (ii) a Collection Account has been established or exists
into which payments on such receivables will be made;

 

I-11



--------------------------------------------------------------------------------

(q) that following the occurrence of an Event of Termination, is not a
Receivable, the Obligor of which is a Government Obligor, unless the Federal
Assignment of Claims Act and each similar applicable law is being fully complied
with in respect of the Receivables owed by such Obligor;

(r) the transfer, sale or assignment of which does not contravene any applicable
law, rule or regulation;

(s) solely with respect to ENB Receivables, the ENB Receivable Conditions are
satisfied; and

(t) that is not (x) an Equipment Sale Receivable or (y) an Excluded Receivable.

“ENB Receivable” means the U.S. dollar denominated indebtedness of any Obligor
resulting from the provision or sale of goods or services (including, without
limitation, the lease or rental of goods) to such Obligor by the Originator
under a Contract generated by the Originator in the ordinary course of its
business for which all actions required to be performed by the Originator have
been performed (except for the presentment by the Originator of an invoice to
the Obligor), and includes the right to payment of any sales tax, interest or
finance charges and other obligations of such Obligor with respect thereto,
which Receivable has been acquired or purported to be acquired by the Seller by
purchase or by capital contribution pursuant to the Purchase Agreement;
provided, that “ENB Receivable” shall not include any Excluded Receivables.

“ENB Receivable Conditions” means with respect to an ENB Receivable being
treated as an Eligible Receivable, the satisfaction of either of the following
conditions: (a) the Senior Secured Indebtedness Leverage Ratio shall not exceed
1.25 to 1.0; or (b) the Collection Agent maintains at least $50,000,000 in
availability under the Credit Agreement.

“Equipment Sale Receivable” means any receivable or other indebtedness owing to
the Originator, that but for clause (i) of the proviso to the definition of
“Receivable” would constitute a Receivable hereunder, in respect of the sale of
tangible personal property which such Originator uses productively in its trade
or business or holds for investment, unless such property is ineligible to
become Relinquished Property (as such term is defined in the Master Exchange
Agreement).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

I-13



--------------------------------------------------------------------------------

“Eurodollar Rate” means:

(a) for any Fixed Period other than any Fixed Period for any Receivable Interest
in the Pool Receivables held by ST, PNC or BMO (in their respective capacities
as a Bank), an interest rate per annum (expressed as a decimal and rounded
upwards, if necessary, to the nearest one hundredth of a percentage point) equal
to the offered rate per annum for deposits in U.S. dollars in a principal amount
of not less than $1,000,000 for such Fixed Period as of 11:00 A.M., London time,
two Business Days before the first day of such Fixed Period, which appears on
display designated on page “LIBOR01” on Reuters Money 3000 Services (or such
other page as may replace the LIBOR01 page on that service) or such services
displaying the London interbank offered rate for deposits in Dollars as may
replace Reuters Money 3000 Service (the “Reuters Screen LIBOR01 Page”); provided
that, if more than one rate is specified on Reuters Screen LIBOR01 Page, the
applicable rate shall be the arithmetic mean of all such rates; provided further
that if on any Business Day that the Eurodollar Rate is to be determined any
Purchaser Agent shall have determined (which determination shall be conclusive
and binding upon the parties hereto), by reason of circumstances affecting the
interbank Eurodollar market, either that: (a) dollar deposits in the relevant
amounts and for the relevant Settlement Period are not available, or (b)
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Settlement Period, the Administrative Agent will request the principal
London office of Scotia Capital (the “Eurodollar Reference Bank”), to provide
the Administrative Agent with its quotation at approximately 11:00 A.M., London
time, on such date of the rate per annum it offers to prime banks in the London
interbank market for deposits in U.S. dollars for the requested Fixed Period in
an amount substantially equal to the Capital associated with such Fixed Period;
if the Eurodollar Reference Bank does not furnish timely information to the
Administrative Agent for determining the Eurodollar Rate, then the Eurodollar
Rate shall be considered to be the Alternate Base Rate for such Fixed Period;
and

(b) for any Fixed Period for any Receivable Interest in the Pool Receivables
held by ST, PNC or BMO (in their respective capacities as a Bank), on any date
of determination during such Fixed Period, an interest rate per annum (expressed
as a decimal and rounded upwards, if necessary, to the nearest one hundredth of
a percentage point) equal to the one-month “Eurodollar Rate” for deposits in
dollars as reported on Reuters Screen LIBOR01 Page or on any successor or
substitute page of such service, or any successor or substitute for such
service, for the purpose of displaying offered rates of leading banks for London
interbank deposits in United States dollars, as of 11:00 a.m. (London time) on
such date, or if such day is not a Business Day, then the immediately preceding
Business Day (or if not so reported, then as determined by the ST Purchaser
Agent (with respect to any Receivable Interest in the Pool Receivables held by
ST), the PNC Purchaser Agent (with respect to any Receivable Interest in the
Pool Receivables held by PNC) or the BMOFairway Purchaser Agent (with respect to
any Receivable Interest in the Pool Receivables held directly by BMO in its
capacity as a Bank) from another recognized source for interbank quotation), in
each case, changing when and as such rate changes.

Notwithstanding anything in this definition to the contrary, in no event shall
the Eurodollar Rate be less than zero for purposes of this Agreement or any
other Transaction Document.

“Eurodollar Rate (Reserve Adjusted)” for any Investor or Bank for any Fixed
Period means the rate (expressed as a decimal rounded upwards, if necessary, to
the nearest one hundredth of a percentage point) determined pursuant to the
following formula:

 

I-14



--------------------------------------------------------------------------------

Eurodollar Rate (Reserve Adjusted) =

  

Eurodollar Rate

     

1 - Eurodollar Reserve Percentage

  

“Eurodollar Reserve Percentage” means, relative to each Fixed Period, a
percentage (expressed as a decimal) applicable two Business Days before the
first day of such Fixed Period under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) (or if more
than one such percentage shall be applicable, the daily average of such
percentages for those days in such Fixed Period during which any such percentage
shall be so applicable) for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for such Investor or Bank with respect to Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Liabilities is
determined) having a term comparable to such Fixed Period.

“Event of Termination” has the meaning specified in Exhibit V.

“Excluded Receivables” means each of the following: (a) each receivable from a
“6661 account” or a “7771 account” or other account with an account number that
the Collection Agent or the Seller has notified the Administrative Agent in
writing is used solely to track non-account customer accounts receivable and (b)
the indebtedness of each Person identified as an excluded obligor in a side
letter among the Seller, the Originator, the Collection Agent, the
Administrative Agent and each Purchaser Agent, as such side letter may be
amended from time to time at the request of the Seller, the Originator and the
Collection Agent and with the written consent of the Administrative Agent
(acting on the instruction of each Purchaser Agent).

“Excluded Taxes” has the meaning specified in Section 7.04(d).

“Existing Agreement” has the meaning as set forth in the preamble to this
Agreement.

“Extended Term Receivable” means the U.S. dollar denominated indebtedness of any
Obligor resulting from the provision, lease or sale of goods or services to such
Obligor by the Originator under a Contract generated by the Originator in the
ordinary course of its business (except that the stated repayment term is
greater than 30 days but not more than 90 days) for which all actions required
to be performed by the Originator have been performed, and includes the right to
payment of any sales tax, interest or finance charges and other obligations of
such Obligor with respect thereto, which Receivable has been acquired or
purported to be acquired by the Seller by purchase or by capital contribution
pursuant to the Purchase Agreement; provided that “Extended Term Receivable”
shall not include (x) any Equipment Sale Receivables or (y) any Excluded
Receivables.

“Facility Termination Date” means the earliest of (a) August 30, 2016,29, 2017,
(b) the date determined pursuant to Section 2.02, (c) the date the Purchase
Limit is reduced to zero pursuant to Section 1.01(b) or (d) the date upon which
the Credit Agreement is terminated in connection with an Event of Default
thereunder.

 

I-15



--------------------------------------------------------------------------------

“Fairway” has the meaning as set forth in the preamble to this Agreement.

“Fairway Purchaser Agent” means BMO and its successors and assigns.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Assignment of Claims Act” means the Assignment of Claims Act of 1940,
31 U.S.C. § 3727 and 41 U.S.C. § 15, as amended from time to time.

“Federal Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §
§ 101 et seq.

“Federal Funds Rate” means, with respect to any day, the rate set forth in
H.15(519) for that day opposite the caption “Federal Funds (Effective).” If on
any date of determination, such rate is not published in H.15(519), such rate
will be the rate set forth in Composite 3:30 P.M. Quotations for U.S. Government
Securities for that day under the caption “Federal Funds/Effective Rate.” If on
any date of determination, the appropriate rate is not published in either
H.15(519) or Composite 3:30 P.M. Quotations for U.S. Government Securities, such
rate will be the arithmetic mean of the rates for the last transaction in
overnight federal funds arranged by three leading brokers of federal funds
transactions in New York City prior to 9:00 a.m., New York City time, on that
day.

“Fee Agreement” means the Scotia Capital Fee Agreement, the PNC Fee Agreement,
the BTMU Fee Agreement, the ST Fee Agreement or the BMO Fee Agreement.

“Fitch” means Fitch, Inc.

“Fixed Charge Coverage Ratio” has the meaning specified in the Credit Agreement.

“Fixed Period” means with respect to any Receivable Interest in the Pool
Receivables:

(a) initially the period commencing on the date of purchase of such Receivable
Interest and ending (i) on the last day of the same calendar month as such date
of purchase, or (ii) other than with respect to any Receivable Interest in the
Pool Receivables held by ST, PNC or BMO (in their respective capacities as a
Bank), such other number of days as the Seller shall select and the related
Purchaser Agent shall approve pursuant to Section 1.02, up to 31 days from such
date; and

(b) thereafter (i) a period of one month commencing on the last day of the
immediately preceding Fixed Period for such Receivable Interest (which period
shall correspond to a calendar month in the case of any Receivable Interest in
the Pool Receivables held by ST, PNC or BMO (in their respective capacities as a
Bank)) or (ii) other than with respect to any

 

I-16



--------------------------------------------------------------------------------

Receivable Interest in the Pool Receivables held by ST, PNC or BMO (in their
respective capacities as a Bank), such other period commencing on the last day
of the immediately preceding Fixed Period for such Receivable Interest and
ending such number of days (not to exceed 31 days) as the Seller shall select
and the related Purchaser Agent shall approve on notice by the Seller received
by the related Purchaser Agent (including notice by telephone, confirmed in
writing) not later than 11:00 A.M. (New York City time) on such last day;

provided that

(i) the Fixed Period with respect to Pooled Commercial Paper shall be the
immediately preceding calendar month;

(ii) any Fixed Period in respect of which Yield is computed by reference to the
Assignee Rate shall be (x) other than with respect to any Receivable Interest in
the Pool Receivables held by ST, PNC or BMO (in their respective capacities as a
Bank), a period from one to and including 29 days, or a period of one month, as
the Seller may select as provided above, and (y) with respect to any Receivable
Interest in the Pool Receivables held by ST, PNC or BMO (in their respective
capacities as a Bank), a period of one month which shall correspond to a
calendar month;

(iii) any Fixed Period (other than of one day) that would otherwise end on a day
that is not a Business Day shall be extended to the next succeeding Business Day
(provided, however, that if Yield in respect of such Fixed Period is calculated
by reference to the Eurodollar Rate (other than with respect to any Receivable
Interest in the Pool Receivables held by ST, PNC or BMO (in their respective
capacities as a Bank)), and such Fixed Period would otherwise end on a day that
is not a Business Day, and there is no subsequent Business Day in the same
calendar month as such day, such Fixed Period shall end on the next preceding
Business Day);

(iv) in the case of any Fixed Period of one day, (x) if such Fixed Period is the
initial Fixed Period for a Receivable Interest in the Pool Receivables, such
Fixed Period shall be the day of purchase of such Receivable Interest in the
Pool Receivables; (y) any subsequently occurring Fixed Period that is one day
shall, if the immediately preceding Fixed Period is more than one day, be the
last day of such immediately preceding Fixed Period, and, if the immediately
preceding Fixed Period is one day, be the day next following such immediately
preceding Fixed Period; and (z) if such Fixed Period occurs on a day immediately
preceding a day that is not a Business Day, such Fixed Period shall be extended
to the next succeeding Business Day; and

(v) in the case of any Fixed Period for any Receivable Interest in the Pool
Receivables that commences before the Termination Date for such Receivable
Interest and would otherwise end on a date occurring after such Termination
Date, such Fixed Period shall end on such Termination Date and the duration of
each Fixed Period that commences on or after the Termination Date for such
Receivable Interest shall be of such duration as shall be selected by the
related Purchaser Agent.

 

I-17



--------------------------------------------------------------------------------

“Former Deal Documents” means the Amended and Restated Receivables Purchase
Agreement, dated as of June 26, 2001, among the Seller, United Rentals, the
issuers party thereto, the banks party thereto and Calyon New York Branch, as
Agent, and the documents executed in connection therewith, and the Receivables
Purchase Agreement, dated as of June 17, 2003, by and among the Seller, the
Collection Agent, the entities from time to time parties thereto as Conduit
Investors, the entities from time to time parties thereto as Committed
Investors, the entities from time to time party hereto as agents for the
Investor Groups, the entities from time to time parties thereto as
Administrators and Deutsche Bank Securities, Inc., as the administrative agent.

“Global” has the meaning specified in Section 7.14(b).

“Gotham” has the meaning as set forth in the preamble to this Agreement.

“Gotham Purchaser Agent” means BTMU and its successors and assigns.

“Government Obligor” means an Obligor that is the United States federal
government or governmental subdivision or agency of the United States or a state
government or governmental subdivision or agency thereof.

“Identifiable Combined Assets” means amounts received in the Collection Accounts
that the Collection Agent can identify as being received in respect of (i) the
sale of equipment that has been leased to the Originator and is subject to the
lien of the lessor thereof, or (ii) Receivables that would, in accordance with
the accounts receivable adjustment codes used by the Collection Agent, the
Seller and the Originator on the date hereof, be identified on the general
ledger thereof under account receivable adjustment code “N/A.”

“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.

“Indemnified Amounts” has the meaning specified in Section 3.01 of the
Agreement.

“Indemnified Party” has the meaning specified in Section 3.01 of the Agreement.

“Investor” means each of the Purchasers, Banks and all other owners by
assignment or otherwise of a Receivable Interest or any interest therein and any
Person that has entered into an agreement to purchase, undivided interests
therein (each of which shall be an Eligible Assignee).

“Investor Rate” for any Fixed Period for any Receivable Interest means, to the
extent a Purchaser funds such Receivable Interest for such Fixed Period by
issuing (a) commercial paper (other than Pooled Commercial Paper), the rate (or
if more than one rate, the weighted average of the rates) at which commercial
paper notes of such Purchaser having a term equal to such Fixed Period and to be
issued to fund such Receivable Interest may be sold by any placement agent or
commercial paper dealer selected by the its Purchaser Agent on behalf of its
Purchaser or (b) Pooled Commercial Paper, the discount of interest accrued on
such Pooled Commercial Paper, plus in either case all commissions of placement
agents and commercial

 

I-18



--------------------------------------------------------------------------------

“PNC Fee Agreement” means the separate fee agreement, dated on or about the date
hereof, pertaining to fees among the Seller and PNC as PNC Purchaser Agent, as
the same may be amended or restated from time to time.

“PNC Purchaser Agent” means PNC and its successors and assigns.

“Pool Balance Dilution Ratio” means the three month rolling average of the
percentage equivalent of a fraction, computed as of the last day of each
calendar month, obtained by dividing (a) the aggregate Dilutions occurring
during such month by (b) the aggregate Outstanding Balance of Pool Receivables
as of the last day of such month.

“Pool Receivable” means a Receivable in the Receivables Pool.

“Pooled Commercial Paper” means all short-term Commercial Paper issued by a
Purchaser from time to time, subject to any pooling arrangement by such
Purchaser, but excluding short-term Commercial Paper issued by such Purchaser
both for a tenor and in an amount specifically requested by any Person in
connection with any receivables purchase facility effected by such Purchaser.

“Purchase Agreement” means the Third Amended and Restated Purchase and
Contribution Agreement, dated as of the date of the Agreement, between the
Originator, as seller, United Rentals, as collection agent, and United Rental
Receivables LLC II, as buyer, as the same may be amended, modified or restated
from time to time.

“Purchase Limit” means $625,000,000, as such amount may be reduced pursuant to
Section 1.01(b). References to the unused portion of the Purchase Limit shall
mean, at any time, the Purchase Limit, as then reduced pursuant to Section
1.01(b), minus the then outstanding Capital of Receivable Interests under the
Agreement.

“Purchase Request” means a request, substantially in the form of Annex I hereto,
delivered by the Seller pursuant to Section 1.02 of the Agreement.

“Purchaser” means (i) Liberty Street Funding LLC and any successor or assign of
such Purchaser that is a receivables investment company that in the ordinary
course of its business issues commercial paper or other securities to fund its
acquisition and maintenance of receivables, (ii) Gotham Funding Corporation and
any successor or assign of such Purchaser that is a receivables investment
company that in the ordinary course of its business issues commercial paper or
other securities to fund its acquisition and maintenance of receivables, and
(iii) Fairway Finance Company, LLC and any successor or assign of such Purchaser
that is a receivables investment company that in the ordinary course of its
business issues commercial paper or other securities to fund its acquisition and
maintenance of receivables, and (iv) any other Person that becomes a Purchaser
hereunder that is a receivables investment company that in the ordinary course
of its business issues commercial paper or other securities to fund its
acquisition and maintenance of receivables.

“Purchaser Agent” means (i) Scotia Capital and its permitted successors and
assigns as Liberty Purchaser Agent, (ii) PNC and its permitted successors and
assigns as PNC Purchaser Agent, (iii) BTMU and its permitted successors and
assigns as Gotham Purchaser Agent, (iv) ST and its permitted successors and
assigns as ST Purchaser Agent, and (v) BMO and its permitted successors and
assigns as BMOFairway Purchaser Agent.

 

I-23



--------------------------------------------------------------------------------

“Purchaser Agent’s Account” means (i) with respect to Scotia Capital, the
special account (account number 2158-13,1016733, ABA No. 026-002532002532, FFC:
BNS HOUSTON – NOSCUS4H (Liberty Street Funding LLC – acct 1016733)) of Scotia
Capital maintained at the office of Scotia Capital; (ii) with respect to PNC,
the special account (account number 1002422076, ABA No. 043-000-096) of PNC
maintained at the office of PNC; (iii) with respect to BTMU, the special account
(account number 310-035-147, ABA No. 026-009-632) of BTMU maintained at the
office of BTMU; (iv) with respect to ST, the special account (account number
1000022220783, ABA No. 061000104, Ref: United Rentals) of ST maintained at the
office of ST; and (v) with respect to BMO, the special account (account number
1833201,254580-4, ABA No. 071 000 288, Attn: Specialized Deals,071000288,
Reference: URRL II) of BMOFairway maintained at the office of BMO Harris Trust &
Savings Bank N.A.

“Qualified Intermediary” means United Rentals Exchange, LLC, a qualified
intermediary as defined in Treasury Regulation Section 1.1031(k)-1(g)(4).

“Rating Agency” means Standard & Poor’s, Moody’s or Fitch, or any successor
thereto.

“Receivable” means the U.S. dollar denominated indebtedness of any Obligor
resulting from the provision or sale of goods or services (including, without
limitation, the lease or rental of goods) to such Obligor by the Originator
under a Contract generated by the Originator in the ordinary course of its
business for which all actions required to be performed by the Originator have
been performed (except in the case of ENB Receivables, for which the Originator
will not have presented an invoice to the related Obligor), and includes the
right to payment of any sales tax, interest or finance charges and other
obligations of such Obligor with respect thereto, which Receivable has been
acquired or purported to be acquired by the Seller by purchase or by capital
contribution pursuant to the Purchase Agreement; provided that “Receivable”
shall not include any (i) Equipment Sale Receivables or (ii) Excluded
Receivables. For the avoidance of doubt, Receivables shall include ENB
Receivables.

“Receivable Interest” means, at any date of determination, an undivided
percentage ownership interest in (a) all then outstanding Pool Receivables
arising prior to the time of the most recent computation or recomputation of
such undivided percentage interest pursuant to Section 1.03, (b) all Related
Security with respect to such Pool Receivables and (c) all Collections with
respect to, and other proceeds of, such Pool Receivables and Related Security.
Each undivided percentage interest shall be computed as

C + YR + LR + CAFR + DR

NRPB

where:

 

C    =    the Capital of each such Receivable Interest at the time of
computation.

 

I-24



--------------------------------------------------------------------------------

YR    =   

the Yield Reserve of each such Receivable

Interest at the time of computation.

LR    =   

the Loss Reserve of each such Receivable

Interest at the time of computation.

CAFR

   =    the Collection Agent Fee Reserve of each such Receivable Interest at the
time of computation. DR    =    the Dilution Reserve of each such Receivable
Interest at the time of computation. NRPB    =    the Net Receivables Pool
Balance at the time of computation.

Each Receivable Interest shall be determined from time to time pursuant to the
provisions of Section 1.03.

“Receivables Pool” means at any time the aggregation of each then outstanding
Receivable, payment of which is directed to one of the Collection Accounts.

“Recipient” has the meaning specified in Section 1.11.

“Refund Recipient” has the meaning specified in Section 7.04(g).

“Related Bank” means (a) with respect to Liberty and the Liberty Purchaser
Agent, Scotia Capital and each Eligible Assignee that shall become a party to
the Agreement as a Related Bank for Liberty and the Liberty Purchaser Agent
pursuant to Section 7.03; (b) with respect to Gotham and the Gotham Purchaser
Agent, BTMU and each Eligible Assignee that shall become a party to the
Agreement as a Related Bank for Gotham and the Gotham Purchaser Agent pursuant
to Section 7.03; (c) with respect to the BMO Purchaser Agent and any Purchaser
for which the BMO Purchaser Agent is theFairway and the Fairway Purchaser Agent,
BMO and each Eligible Assignee that shall become a party to the Agreement as a
Related Bank for such PurchaserFairway and BMOthe Fairway Purchaser Agent
pursuant to Section 7.03, (d) with respect to the PNC Purchaser Agent, PNC and
each Eligible Assignee that shall become a party to the Agreement as a Related
Bank for the PNC Purchaser Agent pursuant to Section 7.03, (e) with respect to
the ST Purchaser Agent, ST and each Eligible Assignee that shall become a party
to the Agreement as a Related Bank for the ST Purchaser Agent pursuant to
Section 7.03, and (f) with respect to any other Purchaser or any Purchaser
Agent, each Bank that is an Eligible Assignee identified in the Assignment and
Acceptance pursuant to which such Purchaser and/or Purchaser Agent became a
party to this Agreement and each Eligible Assignee that shall become a party to
the Agreement as a Related Bank with respect to any such Person pursuant to
Section 7.03.

 

I-25



--------------------------------------------------------------------------------

“Related Security” means with respect to any Receivable all of the Seller’s
interest in:

(a) any goods (including returned goods) relating to any sale giving rise to
such Receivable;

(b) all security interests or liens and property subject thereto from time to
time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements authorized or signed by an Obligor describing any collateral securing
such Receivable;

(c) all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise; and

(d) the Contract and all other books, records and other information (including,
without limitation, computer programs, tapes, discs, punch cards, data
processing software and related property and rights) relating to such Receivable
and the related Obligor.

“Repurchase Date” has the meaning set forth in Section 1.12.

“Required Purchaser Agents” means at any time Purchaser Agents whose Related
Banks and Purchasers hold in the aggregate Receivable Interests representing
more than 66 2/3%, or, in the event no Receivable Interests are outstanding,
whose Related Banks have aggregate Bank Commitments representing more than 66
2/3% of the Bank Commitments; provided, that, (i) solely for purposes of this
definition, the Receivable Interests and Bank Commitment for the Related Bank
and Purchasers of any Purchaser Agent whose Related Bank is a Defaulting Bank
shall be zero for so long as such Bank remains a Defaulting Bank and (ii) solely
for purposes of determining the Required Purchaser Agents for the waiver of the
occurrence of a Liquidation Day under Section 1.04(b), the Receivable Interests
held by any Bank that is a Delaying Bank at such time shall be zero until such
time that Collections are applied in full under item “first” contained in the
proviso at the end of Section 1.04(c)(x)(iii).

“Reserve Dilution Ratio” means the percentage equivalent of a fraction, computed
as of the last day of each calendar month, obtained by dividing (a) the
aggregate Dilutions as of the last day of such month by (b) the aggregate amount
of newly generated Receivables during the two months prior to such month.

“Response Deadline” has the meaning set forth in Section 1.13(a).

“Responsible Officers” means the President, any Vice President, Chief Executive
Officer, Chief Financial Officer, Secretary, Treasurer, legal counsel, or any
other executive or financial officer of the Seller, the Collection Agent or the
Originator.

“Sanctions Laws” means any law relating to trade or economic sanctions or
anti-terrorism, including any law administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (OFAC), U.S.
Department of State or other relevant sanctions authority of the United States
or Canada.

 

I-26



--------------------------------------------------------------------------------

EXHIBIT II

CONDITIONS OF PURCHASES

1. Conditions Precedent to Initial Purchase. The initial purchase of a
Receivable Interest in the Pool Receivables under this Third Amended and
Restated Agreement is subject to the conditions precedent that the
Administrative Agent and each Purchaser Agent shall have received on or before
the date of such purchase the following, each (unless otherwise indicated) dated
such date, in form and substance satisfactory to the Administrative Agent and
each Purchaser Agent:

(a) A certificate of the Secretary or Assistant Secretary of the Seller and the
Originator certifying (i) copies of the resolutions of the Board of Directors of
the Seller and the Originator approving the applicable Transaction Documents,
(ii) copies of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to the Transaction Documents, (iii)
the by-laws of the Seller and the Originator and (iv) the names and true
signatures of the officers of the Seller and the Originator authorized to sign
the Transaction Documents to be signed by it hereunder. Until the Administrative
Agent and each Purchaser Agent receives a subsequent incumbency certificate from
the Seller or the Originator, as the case may be, the Administrative Agent and
each Purchaser Agent shall be entitled to rely on the last such certificate
delivered to it by the Seller or the Originator.

(b) A certificate of the Secretary or Assistant Secretary of the Parent
certifying (i) copies of the resolutions (if required) of the Board of Directors
of the Parent approving the Performance Undertaking Agreement, (ii) copies of
all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the Performance Undertaking Agreement and
(iii) the names and true signatures of the officers thereof authorized to sign
the Performance Undertaking Agreement.

(c) A copy of the certificate of formation or articles of incorporation of the
Seller, certified as of a recent date by the Secretary of State or other
appropriate official of the state of its organization, and a certificate as to
the good standing of the Seller from such Secretary of State or other official,
dated as of a recent date.

(d) Acknowledgment copies or time stamped receipt copies of proper financing
statement amendments and assignments, duly filed on or before the date of such
initial purchase under the UCC of all relevant jurisdictions necessary to
perfect the ownership and security interests contemplated by the Agreement and
the Purchase Agreement.

(e) Acknowledgment copies, or time stamped receipt copies of proper financing
statements, if any, necessary to release all security interests and other rights
of any Person in the Collateral previously granted by the Seller or the
Originator.

(f) Evidence of payment by the Seller of all accrued and unpaid fees (including
those contemplated by the Fee Agreements), costs and expenses to the extent then
due and payable on the date thereof, including any such costs, fees and expenses
arising under or referenced in Section 7.04(b) of the Agreement and the Fee
Agreements.

 

II-1



--------------------------------------------------------------------------------

EXHIBIT III

REPRESENTATIONS AND WARRANTIES

The Seller represents and warrants as follows:

(a) The Seller is a limited liability company duly formed, validly existing and
in good standing under the laws of Delaware, and is duly qualified to do
business, and is in good standing, in every jurisdiction where the nature of its
business requires it to be so qualified, except where the failure to be so
qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect.

(b) The execution, delivery and performance by the Seller of each Transaction
Document to which it is a party (i) are within the Seller’s limited liability
company powers, (ii) have been duly authorized by all necessary corporatelimited
liability company action, (iii) do not contravene (1) the Seller’s certificate
of formation and limited liability company agreement, (2) any law, rule or
regulation applicable to the Seller, (3) any contractual restriction binding on
or affecting the Seller or its property, the violation of which could reasonably
be expected to have a Material Adverse Effect on the collectibility of any Pool
Receivable or a Material Adverse Effect on Seller or (4) any order, writ,
judgment, award, injunction or decree binding on or affecting the Seller or its
property, and (iv) do not result in or require the creation of any Adverse Claim
upon or with respect to any of its properties (except for the interest created
pursuant to the Agreement). Each of the Transaction Documents to which it is a
party has been duly executed and delivered by a duly authorized officer of the
Seller.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Seller of the Transaction Documents
to which it is a party, except for the filing of UCC financing statements that
are referred to therein other than those which have been obtained; provided that
the right of any assignee of a Receivable the obligor of which is a Government
Obligor to enforce such Receivable directly against such obligor may be
restricted by the Federal Assignment of Claims Act or any similar applicable law
to the extent the Originator thereof or the Seller shall not have complied with
the applicable provisions of any such law in connection with the assignment or
subsequent reassignment of any such Receivable.

(d) Each of the Transaction Documents to which it is a party constitutes the
legal, valid and binding obligation of the Seller enforceable against the Seller
in accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(e) The consolidated balance sheets of United Rentals and its Subsidiaries as at
the end of its most recent fiscal year, and the related consolidated statements
of income and retained earnings of United Rentals and its Subsidiaries for such
fiscal year, copies of which have been furnished to the Administrative Agent and
each Purchaser Agent, fairly present in all material respects the consolidated
financial condition of United Rentals and its Subsidiaries as at such date and
the consolidated results of the operations of United Rentals and its
Subsidiaries for

 

III-1



--------------------------------------------------------------------------------

EXHIBIT IV

COVENANTS OF THE SELLER

Until the latest of the Facility Termination Date, the date on which no Capital
of or Yield on any Receivable Interest shall be outstanding or the date all
other amounts owed by the Seller hereunder to the Investors, the Banks, the
Administrative Agent or the Purchaser Agents are paid in full:

(a) Compliance with Laws, Etc.

(i) The Seller will comply in all material respects with all applicable laws,
rules, regulations and orders and preserve and maintain its existence, rights,
franchises, qualifications, and privileges except to the extent that the failure
so to comply with such laws, rules and regulations or the failure so to preserve
and maintain such existence, rights, franchises, qualifications and privileges
would not materially adversely affect the collectibility of the Receivables
Pool, taken as a whole, or the ability of the Seller to perform its obligations
under the Transaction Documents.

(ii) The Seller will not, directly or indirectly, use the proceeds of the
purchase of Receivable Interests in the Pool Receivables, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, in any manner that would result in a violation of Sanctions
Laws by any Person (including any Investor).

(b) Offices, Records and Books of Account. The Seller will keep its principal
place of business and chief executive office and the office where it keeps its
records concerning the Pool Receivables (and all original documents relating
thereto) at the address of the Seller set forth in Section 7.02 of the Agreement
or, upon 30 days’ prior written notice to the Administrative Agent, at any other
locations in jurisdictions where all actions reasonably requested by the
Administrative Agent to protect and perfect the interest in the Collateral have
been taken and completed. The Seller also will maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Pool Receivables and related Contracts in
the event of the destruction of the originals thereof), and keep and maintain
all documents, books, records and other information reasonably necessary or
advisable for the collection of all Pool Receivables (including, without
limitation, records adequate to permit the daily identification of each Pool
Receivable and all Collections of and adjustments to each existing Pool
Receivable).

(c) Performance and Compliance with Contracts and Credit and Collection Policy.
The Seller will require, at its expense, that the Originator will timely and
fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables, and timely and fully comply in all material respects with the
Credit and Collection Policy in regard to each Pool Receivable and the related
Contract.

(d) Sales, Liens, Etc. The Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim (other than any

 

IV-1



--------------------------------------------------------------------------------

EXHIBIT V

EVENTS OF TERMINATION

Each of the following, unless waived in writing in accordance with Section 2.02,
shall be an “Event of Termination”:

(a) A Collection Agent Default shall have occurred; or

(b) The Seller shall fail (i) to transfer or cause to be transferred to the
Administrative Agent when requested any rights, pursuant to the Agreement, of
the Collection Agent or (ii) to make any payment required under Section 1.04,
and any such failure to transfer or pay shall remain unremedied for two (2)
Business Days; or

(c) Any representation or warranty made or deemed made by the Seller (or any of
its officers) pursuant to the Agreement or any other Transaction Document or any
information or report delivered by the Seller pursuant to the Agreement or any
other Transaction Document shall prove to have been incorrect or untrue in any
material respect when made or deemed made or delivered, and such incorrectness
or untruth is incapable of remedy or, if capable of remedy, is not corrected or
cured within fifteen (15) days of the earlier of Seller becoming aware of such
incorrectness or untruth or written notice thereof being given to the Seller by
the Administrative Agent or any Purchaser Agent; or

(d) The Seller shall fail to perform or observe any other term, covenant or
agreement contained in the Agreement or in any other Transaction Document on its
part to be performed or observed and any such failure shall remain unremedied
for ten (10) days after written notice thereof shall have been given to the
Seller by the Administrative Agent or any Purchaser Agent (or, with respect to a
failure to deliver any Periodic Report pursuant to the Agreement, such failure
shall remain unremedied for five (5) days (with respect to a Monthly Report) or
two (2) Business Days (with respect to a Daily Report or a Weekly Report)
without a requirement for notice); or

(e) The Seller shall fail to pay any principal of or premium or interest on any
of its Debt that is outstanding in a principal amount of at least $25,000,000 in
the aggregate when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or an offer to repay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or

(f) Any purchase or any reinvestment pursuant to the Agreement shall for any
reason (other than pursuant to the terms hereof) cease to create, or any
Receivable Interest shall for any reason cease to be, a valid and perfected
undivided percentage ownership or first priority

 

V-1



--------------------------------------------------------------------------------

security interest to the extent of the pertinent Receivable Interest in each
applicable Pool Receivable and the Related Security and Collections with respect
thereto free and clear of any Adverse Claim (other than any Adverse Claim
arising under or permitted by any Transaction Document); or the security
interest created pursuant to Section 1.09 shall for any reason cease to be a
valid first priority perfected security interest in the collateral security
referred to in that section free and clear of any Adverse Claim (other than any
Adverse Claim arising under or permitted by any Transaction Document), and such
default is incapable of remedy or, if capable of remedy, (x) the value of such
percentage ownership or security interest shall not exceed $25,000 and (y) such
default is not corrected or cured within seven (7) days of Seller becoming aware
of such default or written notice thereof being given to the Seller by the
Administrative Agent or any Purchaser Agent; or

(g) The Seller shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors or file a notice of intention to
make a proposal to some or all of its creditors; or any proceeding shall be
instituted by or against the Seller seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Seller shall take any corporatelimited liability
company action to authorize any of the actions set forth above in this paragraph
(g); or

(h) As of the last day of any calendar month, either:

(i) the Default Ratio shall exceed (x) if such month is January, February,
March, April or May, 10.25% or (y) if such month is any other month, 9.50%; or

(ii) the three-month rolling average of the Default Ratio shall exceed (x) if
such month is January, February, March, April or May, 10.00% or (y) if such
month is any other month, 9.25%; or

(iii) the Delinquency Ratio shall exceed 4.25% or the three-month rolling
average of the Delinquency Ratio shall exceed 4.00%; or

(iv) the Dilution Ratio shall exceed 3.25% or the Pool Balance Dilution Ratio
shall exceed 3.00%; or

(v) at any time, the Days Sales Outstanding shall exceed (x) during December,
January or February, 68.5 days, or (y) during any other month, 66.5 days; or

 

V-2



--------------------------------------------------------------------------------

EXHIBIT VI

COLLECTION AGENT DEFAULTS

Each of the following, unless waived in writing by the Required Purchaser Agents
(other than as set forth in paragraph (e) which cannot be waived), shall be a
“Collection Agent Default”:

(a) The Collection Agent (if United Rentals or any of its Affiliates is the
Collection Agent) (i) shall fail to perform or observe in any material respect
any term, covenant or agreement under the Agreement (other than as referred to
in clause (ii) of this paragraph (a)) and such failure shall remain unremedied
for two (2) Business Days or (ii) shall fail to make when due any payment or
deposit to be made by it under the Transaction Documents and such failure to
transfer or pay shall remain unremedied for two (2) Business Days; or

(b) The Collection Agent shall fail to transfer to the Administrative Agent when
requested any rights, pursuant to the Agreement, which it then has as Collection
Agent and any such failure to transfer or pay shall remain unremedied for two
(2) Business Days; or

(c) Any representation or warranty made or deemed made by the Collection Agent
(or any of its officers) pursuant to the Agreement or any other Transaction
Document or any information or report delivered by the Collection Agent pursuant
to the Agreement or any other Transaction Document shall prove to have been
incorrect or untrue in any material respect when made or deemed made or
delivered, and such incorrectness or untruth is incapable of remedy or, if
capable of remedy, is not corrected or cured within fifteen (15) days of the
earlier of the Collection Agent becoming aware of such incorrectness or untruth
or written notice thereof being given to the Collection Agent by the
Administrative Agent or any Purchaser Agent; or

(d) The Collection Agent shall fail to pay any principal of or premium or
interest on any of its Debt that is outstanding in a principal amount of at
least $25,000,000 in the aggregate when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

(e) The Collection Agent shall generally not pay its debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors or file a notice of
intention to make a proposal to some or all of its creditors; or any proceeding
shall be instituted by or against the Collection Agent seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver,

 

VI-1



--------------------------------------------------------------------------------

ANNEX B

CHANGED PAGES TO CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------

CONFORMED COPY INCORPORATING

AMENDMENT NO. 23 EFFECTIVE AS OF SEPTEMBER 1, 2015AUGUST 30, 2016

THIRD AMENDED AND RESTATED PURCHASE AND CONTRIBUTION AGREEMENT

Dated as of September 24, 2012

between

UNITED RENTALS (NORTH AMERICA), INC.,

as Originator

UNITED RENTALS, INC.,

as Collection Agent

and

UNITED RENTALS RECEIVABLES LLC II,

as Buyer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   PRELIMINARY STATEMENTS      1    ARTICLE I DEFINITIONS      1
  

SECTION 1.01

   Certain Defined Terms      1   

SECTION 1.02

   Other Terms      78    ARTICLE II AMOUNTS AND TERMS OF PURCHASES AND
CONTRIBUTIONS      8   

SECTION 2.01

   Facility      8   

SECTION 2.02

   Making Purchases      8   

SECTION 2.03

   Contributions      9   

SECTION 2.04

   Collections      9   

SECTION 2.05

   Settlement Procedures      910   

SECTION 2.06

   Payments and Computations, Etc.      10    ARTICLE III CONDITIONS OF
PURCHASES      10   

SECTION 3.01

   Conditions Precedent to Initial Purchase from the Originator      10   

SECTION 3.02

   Conditions Precedent to All Purchases and Contributions      12   

SECTION 3.03

   Certification as to Representation and Warranties      12    ARTICLE IV
REPRESENTATIONS AND WARRANTIES      13   

SECTION 4.01

   Representations and Warranties of the Originator      13    ARTICLE V
COVENANTS      16   

SECTION 5.01

   Covenants of the Originator      16   

SECTION 5.02

   Covenant of the Originator and the Buyer      21    ARTICLE VI ADMINISTRATION
AND COLLECTION OF RECEIVABLES      22   

SECTION 6.01

   Designation and Responsibilities of Collection Agent      22   

SECTION 6.02

   Rights and Remedies      22   

SECTION 6.03

   Transfer of Records to Buyer      23    ARTICLE VII EVENTS OF TERMINATION   
  23   

SECTION 7.01

   Events of Termination      23    ARTICLE VIII INDEMNIFICATION      25   

SECTION 8.01

   Indemnities by the Originator      25   

 

-i-



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED PURCHASE AND CONTRIBUTION

AGREEMENT

Dated as of September 24, 2012

UNITED RENTALS (NORTH AMERICA), INC., a Delaware corporation (f/k/a UR Merger
Sub Corporation, as successor in interest to United Rentals (North America),
Inc. and United Rentals Northwest, Inc.) (together with its successors and
permitted assigns, the “Originator”), UNITED RENTALS, INC., a Delaware
corporation, (“United Rentals”), as Collection Agent, and UNITED RENTALS
RECEIVABLES LLC II, a Delaware limited liability company (the “Buyer”), agree as
follows:

PRELIMINARY STATEMENTS

(1) Certain terms which are capitalized and used throughout this Agreement (in
addition to those defined above) are defined in Article I of this Agreement.
Capitalized terms not defined herein are used as defined in the Receivables
Agreement.

(2) The Originator has Receivables that it wishes to sell to the Buyer, and the
Buyer is prepared to purchase such Receivables on the terms set forth herein.

(3) The Originator may also wish to contribute Receivables to the capital of the
Buyer on the terms set forth herein.

(4) The parties hereto previously entered into that certain Purchase and
Contribution Agreement, dated as of May 31, 2005, amended and restated as of
December 22, 2008 and further amended and restated as of September 28, 2011 (the
“Existing Agreement”).

(5) The parties hereto now desire to amend and restate the Existing Agreement in
its entirety as set forth herein and with the effect from the date first set
forth above.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Certain Defined Terms.

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Administrative Agent” means Scotia Capital, in its capacity as administrative
agent under the Receivables Agreement for the purchasers and the banks, or any
successor administrative agent appointed pursuant to the terms of the
Receivables Agreement.

“Adverse Claim” means a lien, security interest, or other charge or encumbrance,
or any other type of preferential arrangement.

 

-1-



--------------------------------------------------------------------------------

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.

“Agreement” means this Third Amended and Restated Purchase and Contribution
Agreement, dated as of September 24, 2012, as it may be amended, restated,
supplemented or otherwise modified from time to time.

“Alternate Base Rate” means, on any date, a fluctuating interest rate per annum
as shall be in effect from time to time, which rate shall be at all times equal
to the higher of:

(i) the rate of interest determined by Scotia Capital in New York, New York,
from time to time in its sole discretion, as its prime commercial lending rate
(which rate is not necessarily the lowest rate that Scotia Capital charges any
corporate customer); and

(ii) the Federal Funds Rate plus 0.50% per annum.

“Banks” means BMO, BTMU, PNC, Scotia Capital and ST.

“BMO” means Bank of Montreal and its successors and assigns.

“BMO Harris” means BMO Harris Bank N.A.

“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, and its
successors and assigns.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in New York City.

“Capital Lease” shall have the meaning set forth in the Credit Agreement.

“Collateral” shall have the meaning set forth in Section 5.02 of this Agreement.

“Collection Account” means any joint deposit accounts, lock-box account or any
account into which credit card collections are deposited, which the Buyer
maintains with the Qualified Intermediary for the purpose of receiving
Collections.

“Collection Account Banks” means the banks or other financial institutions
holding the Collection Accounts.

“Collection Agent” means at any time the Person then authorized pursuant to
Section 6.01 to service, administer and collect Transferred Receivables.

“Collections” means, with respect to any Transferred Receivable, (a) all funds
which are received by the Originator, the Buyer or the Collection Agent in
payment of any amounts owed in respect of such Transferred Receivable
(including, without limitation, purchase price, finance charges, interest and
all other charges), or applied to amounts owed in respect of such Transferred
Receivable (including, without limitation, insurance payments and net proceeds
of

 

-2-



--------------------------------------------------------------------------------

the sale or other disposition of repossessed goods or other collateral or
property of the related Obligor or any other party directly or indirectly liable
for the payment of such Transferred Receivable and available to be applied
thereon), (b) all Collections received as a result of a repurchase pursuant to
Section 2.05 and (c) all other proceeds of such Transferred Receivable.

“Contract” means an agreement between the Originator and an Obligor,
substantially in the form of one of the written contracts or (in the case of any
open account agreement) one of the invoices approved by the Buyer, pursuant to
or under which such Obligor shall be obligated to pay for goods or services from
time to time.

“Contributed Receivable” has the meaning specified in Section 2.03.

“Controlled Account” means the deposit account maintained at the Controlled
Account Bank for the purpose of receiving deposited Collections.

“Controlled Account Agreement” means an agreement between the Administrative
Agent, United Rentals, the Buyer and the Controlled Account Bank reasonably
acceptable to the Administrative Agent; provided, that the Controlled Account
Agreement entered into (and as amended) on or prior to the date hereof shall be
deemed to be reasonably acceptable to the Administrative Agent.

“Controlled Account Bank” means the bank or other financial institution holding
the Controlled Account.

“Credit Agreement” means the Second Amended and Restated Credit Agreement, dated
as of March 31, 2015,2015 (as amended by Amendment No. 1 to Second Amended and
Restated Credit Agreement, dated as of June 8, 2016), by and among the financial
institutions named therein, as the Lenders, Bank of America, N.A., as Agent,
U.S. Swingline Lender and U.S. Letter of Credit Issuer, Bank of America, N.A.
(acting through its Canada Branch), as Canadian Swingline Lender and Canadian
Letter of Credit Issuer, United Rentals (North America), Inc. and certain of its
Subsidiaries, as the U.S. Borrowers, United Rentals, Inc. and certain of its
Subsidiaries, as the Guarantors, United Rentals of Canada, Inc., as the Canadian
Borrower, United Rentals Financing Limited Partnership, as the Specified Loan
Borrower, and certain other parties thereto, as the same may, from time to time,
be further amended, waived, modified, supplemented or replaced but only to the
extent that the Purchaser Agents approve such amendment, waiver, modification or
supplement for the purposes of incorporation of such amendment, waiver,
modification, supplement or replacement herein.

“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Originator in effect on the date of this Agreement
applicable to the Receivables and described in Annex A hereto, as modified in
compliance with this Agreement and the Receivables Agreement.

“Debt” means “Indebtedness”, as defined in the Credit Agreement.

“Dilution” means, with respect to any Transferred Receivable, the aggregate
amount of any reductions or adjustments in the Outstanding Balance of such
Transferred Receivable as a result of any defective, rejected, returned,
repossessed or foreclosed goods or services or any rebate, sales allowance, cash
discount or other adjustment or setoff.

 

-3-



--------------------------------------------------------------------------------

“Discount” means, in respect of each purchase, 2.0% of the Outstanding Balance
of the Receivables that are the subject of such purchase; provided, however, the
foregoing percentage may be revised by request of either of the parties to such
purchase provided that such revision is consented to by both of such parties and
by the Administrative Agent.

“ENB Receivable” means the U.S. dollar denominated indebtedness of any Obligor
resulting from the provision or sale of goods or services (including, without
limitation, the lease or rental of goods) to such Obligor by the Originator
under a Contract generated by the Originator in the ordinary course of its
business for which all actions required to be performed by the Originator have
been performed (except for the presentment by the Originator of an invoice to
the Obligor), and includes the right to payment of any sales tax, interest or
finance charges and other obligations of such Obligor with respect thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“Event of Termination” has the meaning specified in Section 7.01.

“Facility Termination Date” means the earliest of (a) the Facility Termination
Date under the Receivables Agreement (as extended from time to time pursuant to
the terms thereof), (b) the date determined pursuant to Section 7.01, (c) the
date the Purchase Limit is reduced to zero pursuant to Section 1.01(b) of the
Receivables Agreement or (d) the date upon which the Credit Agreement is
terminated in connection with an Event of Default thereunder.

“Fairway” means Fairway Finance Company, LLC, as a purchaser under the
Receivables Agreement.

“Federal Assignment of Claims Act” means the Federal Assignment of Claims Act,
31 U.S.C. §3727 and 41 U.S.C. §15, as amended from time to time.

“Federal Funds Rate” means, with respect to any day, the rate set forth in
H.l5(519) for that day opposite the caption “Federal Funds (Effective).” If on
any date of determination, such rate is not published in H.l5(519), such rate
will be the rate set forth in Composite 3:30 P.M. Quotations for U.S. Government
Securities for that day under the caption “Federal Funds/Effective Rate.” If on
any date of determination, the appropriate rate is not published in either
H.15(519) or Composite 3:30 P.M. Quotations for U.S. Government Securities, such
rate will be the arithmetic mean of the rates for the last transaction in
overnight federal funds arranged by three leading brokers of federal funds
transactions in New York City prior to 9:00 a.m., New York City time, on that
day.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Gotham” means Gotham Funding Corporation, as a purchaser under the Receivables
Agreement.

 

-4-



--------------------------------------------------------------------------------

“Purchased Receivable” means any Receivable or ENB Receivable which, pursuant to
Article II has been identified as a Purchased Receivable and purchased (or
purported to be purchased) by the Buyer.

“Purchaser” means (i) Liberty Street Funding LLC and any successor or assign of
such Purchaser that is a receivables investment company that in the ordinary
course of its business issues commercial paper or other securities to fund its
acquisition and maintenance of receivables, (ii) Gotham Funding Corporation and
any successor or assign of such Purchaser that is a receivables investment
company that in the ordinary course of its business issues commercial paper or
other securities to fund its acquisition and maintenance of receivables, and
(iii) Fairway Finance Company, LLC and any successor or assign of such Purchaser
that is a receivables investment company that in the ordinary course of its
business issues commercial paper or other securities to fund its acquisition and
maintenance of receivables, and (iv) any other Person that becomes a Purchaser
under the Receivables Agreement that is a receivables investment company that in
the ordinary course of its business issues commercial paper or other securities
to fund its acquisition and maintenance of receivables.

“Purchaser Agent” means (i) Scotia Capital and its permitted successors and
assigns as Liberty Purchaser Agent, (ii) PNC and its permitted successors and
assigns as PNC Purchaser Agent, (iii) BTMU and its permitted successors and
assigns as Gotham Purchaser Agent, (iv) ST and its permitted successors and
assigns as ST Purchaser Agent, and (v) BMO and its permitted successors and
assigns as BMOFairway Purchaser Agent.

“Receivable” means the U.S. dollar denominated indebtedness of any Obligor
resulting from the provision or sale of goods or services (including, without
limitation, the lease or rental of goods) to such Obligor by the Originator
under a Contract generated by the Originator in the ordinary course of its
business for which all actions required to be performed by the Originator have
been performed (except in the case of ENB Receivables, for which the Originator
will not have presented an invoice to the related Obligor), and includes the
right to payment of any sales tax, interest or finance charges and other
obligations of such Obligor with respect thereto; provided that “Receivable”
shall not include any (i) Equipment Sale Receivables or (ii) Excluded
Receivables. For the avoidance of doubt, Receivables shall include ENB
Receivables.

“Receivables Agreement” means that certain Third Amended and Restated
Receivables Purchase Agreement, dated as of the date hereof, among the Buyer, as
seller, Liberty Street Funding LLC, as a purchaser, and Gotham Funding
Corporation, as a purchaser, and Fairway Finance Company, LLC, as a purchaser,
Scotia Capital, as a bank, as administrative agent and as Liberty purchaser
agent, PNC, as a bank and as a purchaser agent, BTMU, as a bank and as Gotham
purchaser agent, ST, as a bank and as a purchaser agent, and BMO, as a bank and
as aFairway purchaser agent, and United Rentals, as collection agent, as
amended, restated, modified or supplemented from time to time.

 

-6-



--------------------------------------------------------------------------------

hereunder with a legend, acceptable to the Buyer, stating that such Receivables,
the Related Security and Collections with respect thereto, have been transferred
in accordance with this Agreement.

(j) Reporting Requirements. United Rentals will provide to the Buyer the
following:

(i) as soon as available and in any event within 45 days after the end of the
first three quarters of each fiscal year of United Rentals, balance sheets of
United Rentals and its Subsidiaries as of the end of such quarter and statements
of income and retained earnings of United Rentals and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, certified by the chief financial officer of United Rentals.
Notwithstanding the foregoing, in the event the due date for delivery of such
financials is waived or extended with respect to the Revolving Loans (as defined
in the Credit Agreement) pursuant to the Credit Agreement and at such time each
of Scotia Capital, PNC, BTMU, ST and BMO Harris are Revolving Credit Lenders (as
defined in the Credit Agreement) thereunder, such waiver or extension will be
deemed to have been made with respect to the delivery of such financials under
this Agreement;

(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of United Rentals, a copy of the annual report for such year for
United Rentals and its Subsidiaries, containing financial statements for such
year audited by Ernst & Young or other independent public accountants of
recognized national standing. Notwithstanding the foregoing, in the event the
due date for delivery of such financials is waived or extended with respect to
the Revolving Loans (as defined in the Credit Agreement) pursuant to the Credit
Agreement and at such time each of Scotia Capital, PNC, BTMU, ST and BMO Harris
are Revolving Credit Lenders (as defined in the Credit Agreement) thereunder,
such waiver or extension will be deemed to have been made with respect to the
delivery of such financials under this Agreement;

(iii) notice of the termination of the Credit Agreement by the lenders
thereunder as soon as reasonably practicable, but in any event within one (1)
Business Day of the earlier of receipt by the Collection Agent or the Originator
of notice of such termination and the effectiveness of such termination;

(iv) as soon as possible and in any event within five (5) days after the
occurrence of each Event of Termination or Incipient Event of Termination, a
statement of the chief financial officer or treasurer of United Rentals setting
forth details of such Event of Termination or Incipient Event of Termination and
the action that the Originator has taken and proposes to take with respect
thereto;

(v) promptly after the sending or filing thereof, copies of all reports that
United Rentals sends to any of its securityholders, and copies of all reports
and registration statements that United Rentals or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;

 

-18-



--------------------------------------------------------------------------------

SECTION 9.04 Costs, Expenses and Taxes.

(a) In addition to the rights of indemnification granted to the Buyer pursuant
to Article VIII hereof, the Originator agrees to pay on demand all costs and
expenses in connection with the preparation, execution and delivery of this
Agreement and the other documents and agreements to be delivered hereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Buyer with respect thereto and with respect to advising the
Buyer as to its rights and remedies under this Agreement, and the Originator
agrees to pay all costs and expenses, if any (including reasonable counsel fees
and expenses), in connection with the enforcement of this Agreement and the
other documents to be delivered hereunder excluding, however, any costs of
enforcement or collection of Transferred Receivables.

(b) In addition, the Originator agrees to pay any and all stamp and other taxes
and fees payable in connection with the execution, delivery, filing and
recording of this Agreement or the other documents or agreements to be delivered
hereunder, and the Originator agrees to save each Indemnified Party harmless
from and against any liabilities with respect to or resulting from any delay in
paying or omission to pay such taxes and fees.

SECTION 9.05 No Proceedings.

The Originator hereby agrees that it will not institute against the Buyer any
proceeding of the type referred to in Section 7.01(g) so long as there shall not
have elapsed one year plus one day since the later of (i) the Facility
Termination Date and (ii) the date on which all of the Transferred Receivables
are either collected in full or have been written off the books of the
Originator as uncollectible.

SECTION 9.06 Confidentiality.

Each of the parties agrees to maintain the confidentiality of this Agreement and
other Transaction Documents (and all drafts thereof); provided that this
Agreement may be disclosed to (a) each of the party’s officers, directors,
employees, outside auditors, legal counsel and Affiliates who agree to hold such
information confidential and then only in connection with the proposed
transaction, (b) third parties who agree in writing to hold such information
confidential, (c) the Administrative Agent, each PurchasePurchaser Agent, each
Purchaser, each Bank and any other commercial paper conduit administered by a
Bank, (d) any current or prospective participant in the commercial paper
issuance program of any Purchaser or any other commercial paper conduit
administered by a Bank, including but not limited to representatives of Rating
Agencies, liquidity providers, commercial paper placement agents and commercial
paper dealers; and provided further that this Agreement may be disclosed if
required by applicable law, regulations or legal process, including a filing
with the Securities and Exchange Commission through the EDGAR electronic filing
system in accordance with United Rentals’ continuous disclosure obligations
under the Securities Exchange Act of 1934, or the listing or quotation
requirements of any exchange or quotation system on which securities of it or
its parent or other Affiliates may be listed or quoted. Officers, directors,
employees and agents of any Bank shall at all times have the right to share
information received from United Rentals and its affiliates to appropriate
parties in connection with the proposed transaction on a confidential basis.

 

-29-